UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5883 DREYFUS INDEX FUNDS, INC. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/11 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Stock Index Fund ANNUAL REPORT October 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 37 Statement Financial Futures 38 Statement of Assets and Liabilities 39 Statement of Operations 40 Statement of Changes in Net Assets 41 Financial Highlights 42 Notes to Financial Statements 59 Report of Independent Registered Public Accounting Firm 60 Important Tax Information 61 Board Members Information 63 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus International Stock Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus International Stock Index Fund, covering the 12-month period from November 1, 2010, through October 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors were encouraged by expectations of a more robust economic recovery during the final months of 2010, but sentiment deteriorated in 2011 due to disappointing global economic data, rising commodity prices, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. International stocks proved sensitive to these macroeconomic developments, often regardless of underlying company fundamentals, and most international equity market indices ended the reporting period with mildly negative absolute returns. The global economic outlook currently remains clouded by market turbulence and political infighting, but we believe that a continued subpar global expansion is more likely than a return to recession. Although Europe continues to struggle with a debt crisis, inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In Asia, China seems to have averted an economic contraction after implementing measures to dampen inflationary pressures. In the United States, moderately low core inflation and an accommodative monetary policy could help support near-trend growth despite ongoing deleveraging activity in the private sector.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2010, through October 31, 2011, as provided by Thomas J. Durante, CFA, Richard A. Brown, CFA and Karen Q.Wong, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2011, Dreyfus International Stock Index Fund produced a total return of –5.03%. 1 This compares with a –4.08% total return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE Index” or the “Index”), during the same period. 2 Strong corporate earnings drove international stocks higher over the reporting period’s first half, but macroeconomic challenges later drove the MSCI EAFE Index into negative territory.The fund produced a lower return than its benchmark.The difference in return between the fund and the MSCI EAFE Index was primarily the result of transaction costs and operating expenses that are not reflected in the MSCI EAFE Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the MSCI EAFE Index, a broadly diversified, international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada.The fund attempts to match the Index’s return before fees and expenses by aligning the portfolio composition with the composition of the MSCI EAFE Index.The fund also invests in securities that represent the market as a whole, such as stock index futures, and manages its exposure to foreign currencies so that the fund’s currency profile matches the currency makeup of the MSCI EAFE Index. Macroeconomic Developments Challenged Global Growth Positive market sentiment generally prevailed through the first quarter of 2011 amid expectations of continued global economic recovery. In addition, a weaker U.S. dollar supported exports to the United States, fueling corporate earnings growth for international companies. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) While global markets continued to advance over the first few months of 2011, investors grew increasingly concerned about a sovereign debt crisis in Europe, inflationary pressures in China and rising energy prices stemming from political unrest in the Middle East. In March, catastrophic natural and nuclear disasters struck Japan, disrupting the global industrial supply chain. However, most equity markets rebounded quickly, and the MSCI EAFE Index hit new highs for the reporting period in April. By May, investor sentiment began to deteriorate in earnest. U.S. economic growth proved more sluggish than expected, and investors worried about a contentious debate regarding U.S. government spending, borrowing and taxes. In Europe, the debt problems facing Ireland, Portugal, Spain and Italy intensified, and Greece faced the possibility of default. Consequently, international markets lost all of the ground they had gained earlier, ending the reporting period with a mild loss. In a reversal of the trend over the past several years, the developed markets represented in the MSCI EAFE Index generally fared better than the emerging markets. Energy Producers Led Global Markets The energy, consumer staples and health care sectors held up relatively well in this challenging environment. Major integrated energy producers such as BP and Royal Dutch Shell encountered rising oil prices, improvements in their refinery operations and higher profits from liquefied natural gas.The traditionally defensive consumer staples sector benefited as investors turned to companies and industry groups that historically have been relatively insensitive to economic conditions. Consumer staples companies with attractive dividends and track records of stable cash flows proved particularly attractive to skittish investors, boosting British American Tobacco, Unilever and Nestle. Similarly, investors favored health care companies that historically have demonstrated earnings stability during economic downturns. For example, U.K.-based GlaxoSmithKline benefited from stronger exports of beauty products to the emerging markets, and Roche Holding achieved higher sales of key drugs. Generally strong results from these areas were more than offset by weakness in other market sectors. The financials sector proved espe- 4 cially disappointing, largely due to the European debt crisis and the dampening effects of austerity measures on loan demand. Banks with exposure to the debt of Spain, Italy and Greece were punished by investors, derailing financial institutions in those nations, including Spain’s Banco Santander and Italy’s UniCredit. Banks in other markets also suffered from exposure to questionable debt securities, including France-based BNP Paribas and Societe Generale. Results in the utilities sector were hurt by Tokyo Electric Power, whose Fukushima nuclear power plant was at the center of Japan’s nuclear disaster. Other utilities with nuclear operations also suffered as government authorities sought alternatives to nuclear power. In the materials sector, metals-and-mining companies Rio Tinto and Anglo American declined when production fell short of expectations. Index Funds Offer Diversification Benefits An as index fund, we attempt to replicate the returns of the MSCI EAFE Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single country, industry group or holding. November 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/11 1 Year 5 Years 10 Years Fund –5.03 % –2.92 % % Morgan Stanley Capital International Europe, Australasia, Far East Index –4.08 % –2.41 % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus International Stock Index Fund on 10/31/01 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from May 1, 2011 to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2011 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2011 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2011 Common Stocks—96.9% Shares Value ($) Australia—8.7% AGL Energy 21,347 323,982 Alumina 116,808 176,876 Amcor 57,891 427,035 AMP 133,374 597,434 Asciano 133,578 212,346 ASX 8,615 278,292 Australia & New Zealand Banking Group 122,930 2,790,980 Bendigo and Adelaide Bank 17,291 171,759 BHP Billiton 152,323 6,003,198 BlueScope Steel 91,697 80,744 Boral 34,041 139,997 Brambles 69,015 479,471 Caltex Australia 6,352 88,609 CFS Retail Property Trust 87,677 168,112 Coca-Cola Amatil 26,305 342,014 Cochlear 2,583 158,853 Commonwealth Bank of Australia 73,857 3,818,265 Computershare 21,082 167,878 Crown 20,990 176,421 CSL 25,027 754,511 Dexus Property Group 242,514 216,089 Echo Entertainment Group 33,277 a 129,807 Fairfax Media 105,013 101,110 Fortescue Metals Group 60,284 302,226 Foster’s Group 94,104 531,063 Goodman Group 316,833 204,775 GPT Group 84,841 281,311 Harvey Norman Holdings 21,349 48,513 Iluka Resources 19,688 329,481 Incitec Pivot 76,376 274,412 Insurance Australia Group 100,454 330,424 James Hardie Industries-CDI 22,829 a 148,535 Leighton Holdings 7,148 161,028 Lend Lease Group 24,700 199,639 Lynas 85,497 a 101,771 MacArthur Coal 7,332 124,895 8 Common Stocks (continued) Shares Value ($) Australia (continued) Macquarie Group 16,830 428,162 Map Group 31,449 113,059 Metcash 38,630 169,820 Mirvac Group 165,941 218,579 National Australia Bank 102,707 2,759,844 Newcrest Mining 36,592 1,297,654 OneSteel 59,325 74,558 Orica 17,151 463,525 Origin Energy 49,918 754,497 OZ Minerals 14,661 173,979 Paladin Energy 33,468 a 50,747 Qantas Airways 55,702 a 94,031 QBE Insurance Group 51,956 802,771 QR National 83,580 288,676 Ramsay Health Care 6,148 121,302 Rio Tinto 20,835 1,503,963 Santos 40,790 545,863 Sims Metal Management 8,218 119,200 Sonic Healthcare 18,514 215,171 SP Ausnet 62,635 65,757 Stockland 112,087 368,694 Suncorp Group 60,940 548,702 TABCORP Holdings 33,277 103,090 Tatts Group 61,493 150,364 Telstra 204,168 668,486 Toll Holdings 33,878 170,511 Transurban Group 60,190 331,915 Wesfarmers 48,059 1,627,473 Wesfarmers-PPS 7,070 243,556 Westfield Group 104,473 845,770 Westfield Retail Trust 134,457 358,532 Westpac Banking 142,539 3,339,790 Woodside Petroleum 29,895 1,132,611 Woolworths 58,161 1,456,069 WorleyParsons 9,422 274,468 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Austria—.3% Erste Group Bank 8,858 192,740 IMMOFINANZ 42,985 a 143,113 OMV 7,541 265,847 Raiffeisen Bank International 2,344 66,369 Telekom Austria 15,244 174,989 Verbund 3,340 97,994 Vienna Insurance Group 1,670 70,741 Voestalpine 5,248 182,997 Belgium—.9% Ageas 111,877 227,827 Anheuser-Busch InBev 37,961 2,129,300 Anheuser-Busch InBev (STRIP) 12,680 a 18 Bekaert 1,729 77,919 Belgacom 7,074 216,280 Colruyt 3,611 150,091 Delhaize Group 4,911 324,272 Dexia 33,426 a 26,575 Groupe Bruxelles Lambert 3,776 294,096 Groupe Bruxelles Lambert (STRIP) 236 a 1 KBC Groep 7,431 168,220 Mobistar 1,360 78,277 Solvay 2,868 296,301 UCB 4,586 204,050 Umicore 5,210 226,109 China—.0% Foxconn International Holdings 132,000 a 88,505 Yangzijiang Shipbuilding Holdings 99,000 73,299 Cyprus—.0% Bank of Cyprus 46,122 Denmark—1.0% AP Moller—Maersk, Cl. A 26 169,902 AP Moller—Maersk, Cl. B 64 440,055 Carlsberg, Cl. B 5,179 355,324 10 Common Stocks (continued) Shares Value ($) Denmark (continued) Coloplast, Cl. B 1,044 153,725 Danske Bank 31,691 a 442,579 DSV 9,415 191,844 Novo Nordisk, Cl. B 20,116 2,168,241 Novozymes, Cl. B 2,228 336,418 Pandora 2,876 27,980 TDC 18,800 156,579 Tryg 1,152 64,957 Vestas Wind Systems 10,261 a 162,246 William Demant Holding 997 a 80,177 Finland—.9% Elisa 6,364 135,544 Fortum 20,740 510,002 Kesko, Cl. B 2,995 107,610 Kone, Cl. B 7,554 420,820 Metso 6,120 240,208 Neste Oil 6,406 78,495 Nokia 178,749 1,214,182 Nokian Renkaat 5,429 201,046 Orion, Cl. B 4,426 93,033 Outokumpu 7,143 60,974 Pohjola Bank, Cl. A 7,347 85,721 Rautaruukki 4,060 43,774 Sampo, Cl. A 19,616 546,386 Sanoma 4,669 63,365 Stora Enso, Cl. R 26,820 172,004 UPM-Kymmene 25,102 296,903 Wartsila 8,360 257,347 France—8.8% Accor 7,079 234,551 Aeroports de Paris 1,783 141,780 Air France 7,338 a 56,385 Air Liquide 13,561 1,773,267 Alcatel-Lucent 112,365 a 311,415 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) France (continued) Alstom 10,002 378,066 Arkema 2,799 192,996 Atos 2,389 116,693 AXA 83,071 1,363,757 BNP Paribas 45,316 2,076,338 Bouygues 11,223 425,158 Bureau Veritas 2,531 198,470 Cap Gemini 6,898 266,703 Carrefour 27,029 724,971 Casino Guichard Perrachon 2,650 251,047 Christian Dior 2,638 376,410 Cie de St-Gobain 18,959 890,897 Cie Generale d’Optique Essilor International 9,439 689,872 Cie Generale de Geophysique-Veritas 7,003 a 153,403 Cie Generale des Etablissements Michelin, Cl. B 8,248 606,046 CNP Assurances 6,982 107,805 Credit Agricole 46,605 368,966 Danone 27,599 1,936,299 Dassault Systemes 2,837 241,261 Edenred 7,894 225,716 EDF 11,094 335,938 Eiffage 2,009 68,989 Eramet 238 37,844 Eurazeo 1,324 64,053 Eutelsat Communications 4,735 197,140 Fonciere des Regions 1,253 93,326 France Telecom 88,640 1,612,198 GDF Suez 59,216 1,694,423 Gecina 1,000 99,840 Groupe Eurotunnel 26,075 238,074 ICADE 1,094 99,215 Iliad 981 115,731 Imerys 1,513 87,452 JC Decaux 3,387 a 91,484 Klepierre 4,665 147,150 L’Oreal 11,476 1,277,494 12 Common Stocks (continued) Shares Value ($) France (continued) Lafarge 9,720 399,605 Lagardere 6,046 164,189 Legrand 9,552 341,937 LVMH Moet Hennessy Louis Vuitton 11,981 2,009,506 Metropole Television 3,249 56,284 Natixis 41,498 134,053 Neopost 1,569 120,670 Pernod-Ricard 9,433 888,106 Peugeot 6,857 151,831 PPR 3,556 559,973 Publicis Groupe 6,001 293,249 Renault 9,297 394,793 Safran 7,817 258,077 Sanofi 52,828 3,828,639 Schneider Electric 23,387 1,391,248 SCOR 8,435 198,948 Societe BIC 1,432 128,969 Societe Generale 30,205 888,940 Societe Television Francaise 1 6,190 84,326 Sodexo 4,559 332,633 Suez Environnement 13,276 210,079 Technip 4,687 449,251 Thales 4,486 160,024 Total 100,637 5,308,024 Unibail-Rodamco 4,371 880,967 Vallourec 5,293 324,689 Veolia Environnement 16,290 233,461 Vinci 21,211 1,056,186 Vivendi 59,123 1,340,050 Wendel 1,660 124,937 Germany—7.5% Adidas 9,804 699,592 Allianz 21,454 2,430,127 Axel Springer 2,085 85,151 BASF 43,487 3,226,269 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Bayer 39,121 2,526,127 Bayerische Motoren Werke 15,805 1,301,964 Beiersdorf 4,862 283,365 Brenntag 1,624 165,356 Celesio 3,952 63,060 Commerzbank 173,972 a 432,655 Continental 3,726 a 281,626 Daimler 42,833 2,210,504 Deutsche Bank 44,438 1,880,844 Deutsche Boerse 9,103 a 507,874 Deutsche Lufthansa 11,634 160,194 Deutsche Post 39,570 607,665 Deutsche Telekom 134,306 1,722,309 E.ON 86,137 2,103,716 Fraport Frankfurt Airport Services Worldwide 1,609 102,662 Fresenius & Co. 5,389 536,006 Fresenius Medical Care & Co. 9,581 705,195 GEA Group 8,107 225,757 Hannover Rueckversicherung 3,039 151,982 HeidelbergCement 6,570 302,223 Henkel & Co. 6,271 309,811 Hochtief 1,996 146,968 Infineon Technologies 52,752 480,393 K+S 8,044 516,052 Kabel Deutschland Holding 3,704 a 213,163 Lanxess 4,118 244,627 Linde 8,070 1,293,879 MAN 2,955 264,155 Merck 3,016 284,374 Metro 6,246 293,504 Muenchener Rueckversicherungs 8,991 1,222,209 RWE 19,609 846,364 Salzgitter 1,819 103,870 SAP 43,534 2,648,958 Siemens 38,987 4,144,765 Suedzucker 3,046 90,048 14 Common Stocks (continued) Shares Value ($) Germany (continued) ThyssenKrupp 18,595 540,901 TUI 7,370 a 48,756 United Internet 5,818 115,759 Volkswagen 1,464 232,378 Wacker Chemie 762 77,704 Greece—.1% Alpha Bank 25,409 a 35,086 Coca-Cola Hellenic Bottling 8,251 a 163,996 EFG Eurobank Ergasias 16,597 a 15,742 Hellenic Telecommunications Organization 13,152 73,377 National Bank of Greece 45,918 a 110,160 OPAP 10,949 128,282 Public Power 6,826 59,125 Hong Kong—2.5% AIA Group 402,800 1,215,499 ASM Pacific Technology 9,600 105,498 Bank of East Asia 72,150 261,038 BOC Hong Kong Holdings 180,000 422,070 Cathay Pacific Airways 52,000 93,619 Cheung Kong Holdings 66,000 819,916 Cheung Kong Infrastructure Holdings 21,000 112,379 CLP Holdings 91,788 817,515 Esprit Holdings 59,759 86,416 Galaxy Entertainment Group 63,000 a 122,856 Hang Lung Group 41,000 249,535 Hang Lung Properties 116,000 422,397 Hang Seng Bank 35,700 460,010 Henderson Land Development 43,762 236,787 Hong Kong & China Gas 221,754 500,242 Hong Kong Exchanges & Clearing 48,800 818,397 Hopewell Holdings 26,000 67,195 Hutchison Whampoa 99,800 912,280 Hysan Development 28,000 97,974 Kerry Properties 36,000 132,544 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Li & Fung 275,200 531,503 Lifestyle International Holdings 27,500 73,628 Link REIT 105,000 359,063 MTR 69,500 223,364 New World Development 113,191 119,286 NWS Holdings 60,000 91,118 Orient Overseas International 11,300 51,022 PCCW 167,000 66,380 Power Assets Holdings 65,000 496,089 Shangri-La Asia 63,000 125,675 Sino Land 130,664 206,445 SJM Holdings 74,530 126,108 Sun Hung Kai Properties 66,699 909,752 Swire Pacific, Cl. A 34,000 393,500 Wharf Holdings 73,311 390,054 Wheelock & Co. 42,000 121,182 Wing Hang Bank 8,000 72,388 Yue Yuen Industrial Holdings 32,300 91,537 Ireland—.2% Anglo Irish Bank 35,225 a,b 49 CRH 34,539 630,369 Elan 23,710 a 281,762 Kerry Group, Cl. A 6,761 256,024 Ryanair Holdings 4,000 a 19,086 Israel—.6% Bank Hapoalim 50,958 199,474 Bank Leumi Le-Israel 54,305 190,255 Bezeq Israeli Telecommunication 88,933 189,642 Cellcom Israel 2,512 55,721 Delek Group 202 40,121 Elbit Systems 1,178 52,482 Israel 117 86,177 Israel Chemicals 20,717 249,290 Israel Discount Bank, Cl. A 31,733 a 52,944 16 Common Stocks (continued) Shares Value ($) Israel (continued) Mizrahi Tefahot Bank 6,222 54,067 NICE Systems 3,141 a 112,729 Partner Communications 4,318 51,768 Teva Pharmaceutical Industries 44,426 1,819,934 Italy—2.3% A2A 55,689 76,898 Assicurazioni Generali 55,629 1,011,013 Atlantia 14,360 221,324 Autogrill 5,146 60,149 Banca Carige 32,548 64,465 Banca Monte dei Paschi di Siena 191,415 90,321 Banco Popolare 90,799 136,778 Enel 314,541 1,496,038 Enel Green Power 80,792 187,288 ENI 113,684 2,535,473 EXOR 2,723 60,389 Fiat 37,943 234,977 Fiat Industrial 35,849 a 315,263 Finmeccanica 19,919 137,970 Intesa Sanpaolo 471,576 849,159 Intesa Sanpaolo-RSP 47,999 70,363 Luxottica Group 5,885 175,249 Mediaset 31,881 119,084 Mediobanca 23,963 192,520 Parmalat 17,764 39,866 Pirelli & C 11,503 102,684 Prysmian 10,503 160,413 Saipem 12,361 558,611 Snam Rete Gas 77,854 382,456 Telecom Italia 444,226 557,335 Telecom Italia-RSP 291,140 307,607 Terna Rete Elettrica Nazionale 58,703 226,477 UniCredit 641,763 759,070 Unione di Banche Italiane 32,249 124,147 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan—20.3% ABC-Mart 1,000 39,291 Advantest 6,400 74,627 Aeon 28,200 371,319 Aeon Credit Service 3,960 59,384 AEON Mall 3,900 91,192 Air Water 7,000 89,111 Aisin Seiki 9,200 293,036 Ajinomoto 31,800 356,561 Alfresa Holdings 1,900 71,825 All Nippon Airways 41,000 124,027 Amada 17,000 112,315 Aozora Bank 21,959 55,550 Asahi Glass 48,800 428,452 Asahi Group Holdings 18,800 386,689 Asahi Kasei 60,900 361,612 Asics 7,000 93,133 Astellas Pharma 20,879 763,818 Bank of Kyoto 14,000 119,290 Bank of Yokohama 57,000 261,844 Benesse Holdings 3,100 135,746 Bridgestone 30,500 715,393 Brother Industries 11,100 145,262 Canon 53,650 2,456,431 Casio Computer 13,100 80,537 Central Japan Railway 70 596,792 Chiba Bank 35,000 215,137 Chiyoda 8,000 92,049 Chubu Electric Power 32,400 594,784 Chugai Pharmaceutical 10,128 158,944 Chugoku Bank 9,000 118,078 Chugoku Electric Power 14,300 214,214 Citizen Holdings 12,400 65,890 Coca-Cola West 2,700 48,272 Cosmo Oil 27,000 67,434 Credit Saison 7,000 137,934 Dai Nippon Printing 25,800 270,845 18 Common Stocks (continued) Shares Value ($) Japan (continued) Dai-ichi Life Insurance 438 497,572 Daicel Chemical Industries 15,000 85,367 Daido Steel 14,200 86,693 Daihatsu Motor 9,000 159,771 Daiichi Sankyo 31,983 623,567 Daikin Industries 10,800 320,796 Dainippon Sumitomo Pharma 6,900 75,746 Daito Trust Construction 3,400 302,752 Daiwa House Industry 23,400 291,637 Daiwa Securities Group 80,000 280,649 Dena 4,600 200,485 Denki Kagaku Kogyo 22,600 86,407 Denso 22,800 705,923 Dentsu 8,400 256,016 East Japan Railway 16,200 986,323 Eisai 11,800 470,240 Electric Power Development 5,280 131,905 Elpida Memory 9,400 a 58,996 FamilyMart 3,000 118,479 FANUC 9,000 1,457,090 Fast Retailing 2,500 450,247 Fuji Electric 29,000 84,677 Fuji Heavy Industries 27,000 172,883 FUJIFILM Holdings 21,600 531,074 Fujitsu 90,800 486,212 Fukuoka Financial Group 39,000 151,394 Furukawa Electric 28,000 78,531 Gree 4,300 140,607 GS Yuasa 16,000 83,390 Gunma Bank 18,000 92,819 Hachijuni Bank 21,000 117,025 Hakuhodo DY Holdings 1,170 63,758 Hamamatsu Photonics 3,200 122,334 Hino Motors 12,000 71,307 Hirose Electric 1,600 153,977 Hiroshima Bank 24,000 107,114 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Hisamitsu Pharmaceutical 2,900 117,170 Hitachi 215,900 1,161,831 Hitachi Chemical 5,200 93,127 Hitachi Construction Machinery 5,000 96,401 Hitachi High-Technologies 2,700 56,591 Hitachi Metals 8,000 91,108 Hokkaido Electric Power 8,200 103,562 Hokuhoku Financial Group 63,000 118,032 Hokuriku Electric Power 7,700 123,467 Honda Motor 77,120 2,330,631 Hoya 21,100 464,089 Ibiden 5,700 125,365 Idemitsu Kosan 1,100 102,709 IHI 62,000 141,655 INPEX 103 679,422 Isetan Mitsukoshi Holdings 17,920 183,450 Isuzu Motors 55,000 234,517 ITOCHU 70,700 699,112 Itochu Techno-Solutions 1,400 60,711 Iyo Bank 11,000 103,417 J Front Retailing 22,800 100,829 Japan Petroleum Exploration 1,400 55,481 Japan Prime Realty Investment 36 86,808 Japan Real Estate Investment 22 188,815 Japan Retail Fund Investment 78 122,002 Japan Steel Works 17,000 116,592 Japan Tobacco 214 1,075,663 JFE Holdings 21,760 411,109 JGC 10,000 281,499 Joyo Bank 31,462 132,118 JS Group 12,924 271,178 JSR 9,100 174,130 JTEKT 10,800 119,101 Jupiter Telecommunications 77 75,436 JX Holdings 105,176 613,596 Kajima 40,800 130,579 20 Common Stocks (continued) Shares Value ($) Japan (continued) Kamigumi 12,400 108,328 Kaneka 12,000 65,199 Kansai Electric Power 35,199 522,271 Kansai Paint 11,000 103,751 Kao 25,000 657,133 Kawasaki Heavy Industries 68,000 174,559 Kawasaki Kisen Kaisha 35,000 71,447 KDDI 139 1,019,556 Keikyu 21,000 189,428 Keio 27,000 185,985 Keisei Electric Railway 13,000 88,051 Keyence 2,005 511,312 Kikkoman 8,000 88,708 Kinden 6,000 49,358 Kintetsu 76,354 268,648 Kirin Holdings 38,000 466,882 Kobe Steel 114,000 190,796 Koito Manufacturing 4,000 60,558 Komatsu 45,300 1,118,306 Konami 4,400 144,395 Konica Minolta Holdings 22,000 160,675 Kubota 56,000 461,793 Kuraray 16,500 231,617 Kurita Water Industries 5,700 157,598 Kyocera 7,200 635,683 Kyowa Hakko Kirin 11,705 132,511 Kyushu Electric Power 19,500 259,502 Lawson 2,700 152,837 Mabuchi Motor 1,000 43,979 Makita 5,100 190,755 Marubeni 80,000 464,530 Marui Group 10,900 85,524 Maruichi Steel Tube 2,000 44,938 Mazda Motor 78,000 a 165,368 McDonald’s Holdings Japan 3,000 79,556 Medipal Holdings 7,700 71,995 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) MEIJI Holdings 3,521 155,153 Minebea 18,000 64,350 Miraca Holdings 2,600 99,133 Mitsubishi 67,098 1,384,797 Mitsubishi Chemical Holdings 65,880 401,506 Mitsubishi Electric 91,000 840,137 Mitsubishi Estate 59,000 1,001,999 Mitsubishi Gas Chemical 20,000 130,811 Mitsubishi Heavy Industries 141,700 580,511 Mitsubishi Logistics 6,000 66,253 Mitsubishi Materials 53,000 141,671 Mitsubishi Motors 186,000 a 247,500 Mitsubishi Tanabe Pharma 11,000 191,331 Mitsubishi UFJ Financial Group 602,990 2,619,053 Mitsubishi UFJ Lease & Finance 2,910 113,006 Mitsui & Co 83,000 1,214,278 Mitsui Chemicals 38,000 125,624 Mitsui Engineering & Shipbuilding 34,000 54,459 Mitsui Fudosan 39,000 646,712 Mitsui OSK Lines 57,000 220,754 Mizuho Financial Group 1,077,700 1,515,448 MS&AD Insurance Group Holdings 27,057 533,457 Murata Manufacturing 9,500 530,352 Nabtesco 4,500 98,558 Namco Bandai Holdings 8,650 126,385 NEC 124,800 a 280,148 NGK Insulators 11,000 127,090 NGK Spark Plug 8,000 99,680 NHK Spring 7,000 64,198 Nidec 5,300 437,334 Nikon 16,460 370,412 Nintendo 4,650 705,138 Nippon Building Fund 27 262,398 Nippon Electric Glass 20,085 179,545 Nippon Express 38,000 147,747 Nippon Meat Packers 9,000 112,754 22 Common Stocks (continued) Shares Value ($) Japan (continued) Nippon Paper Group 4,900 112,943 Nippon Sheet Glass 42,000 90,665 Nippon Steel 239,100 626,393 Nippon Telegraph & Telephone 22,800 1,168,667 Nippon Yusen 73,800 187,252 Nishi-Nippon City Bank 33,000 90,136 Nissan Motor 118,600 1,095,518 Nisshin Seifun Group 9,800 120,919 Nisshin Steel 29,000 46,012 Nissin Foods Holdings 2,600 100,088 Nitori Holdings 1,700 163,031 Nitto Denko 8,000 337,594 NKSJ Holdings 18,270 368,268 NOK 5,300 90,894 Nomura Holdings 165,600 630,940 Nomura Real Estate Holdings 4,000 64,883 Nomura Real Estate Office Fund 12 64,562 Nomura Research Institute 4,700 106,432 NSK 20,000 151,494 NTN 25,000 110,625 NTT Data 57 191,910 NTT DoCoMo 730 1,292,836 NTT Urban Development 55 37,942 Obayashi 31,000 141,505 Odakyu Electric Railway 29,000 272,864 OJI Paper 39,000 193,768 Olympus 10,200 155,778 Omron 9,400 201,843 Ono Pharmaceutical 3,800 199,437 ORACLE JAPAN 2,000 69,125 Oriental Land 2,400 239,665 ORIX 5,090 445,909 Osaka Gas 88,000 334,356 OTSUKA 700 49,124 Otsuka Holdings 12,100 312,320 Panasonic 105,295 1,075,592 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Rakuten 352 387,885 Resona Holdings 88,800 397,738 Ricoh 33,000 271,418 Rinnai 1,500 112,393 Rohm 4,500 229,837 Sankyo 2,400 125,756 Santen Pharmaceutical 3,300 123,378 SBI Holdings 1,112 92,656 Secom 10,200 485,488 Sega Sammy Holdings 9,984 217,939 Seiko Epson 6,700 88,992 Sekisui Chemical 22,000 172,935 Sekisui House 28,000 249,972 Seven & I Holdings 35,960 964,265 Seven Bank 26 46,576 Sharp 48,000 444,015 Shikoku Electric Power 8,400 215,255 Shimadzu 12,000 102,713 Shimamura 1,000 100,431 Shimano 3,500 173,700 Shimizu 29,000 123,893 Shin-Etsu Chemical 19,600 1,009,385 Shinsei Bank 50,000 55,271 Shionogi & Co. 13,800 188,052 Shiseido 16,900 310,374 Shizuoka Bank 28,400 277,409 Showa Denko 72,000 131,811 Showa Shell Sekiyu 8,500 61,620 SMC 2,500 390,538 Softbank 41,400 1,350,410 Sojitz 54,600 93,514 Sony 47,880 1,009,450 Sony Financial Holdings 8,600 142,495 Square Enix Holdings 2,700 51,501 Stanley Electric 6,700 98,104 Sumco 4,900 a 49,445 24 Common Stocks (continued) Shares Value ($) Japan (continued) Sumitomo 52,800 656,649 Sumitomo Chemical 76,000 282,348 Sumitomo Electric Industries 36,600 409,318 Sumitomo Heavy Industries 25,000 141,403 Sumitomo Metal Industries 163,000 307,815 Sumitomo Metal Mining 25,000 345,362 Sumitomo Mitsui Financial Group 63,500 1,774,972 Sumitomo Mitsui Trust Holdings 151,640 519,225 Sumitomo Realty & Development 17,000 353,461 Sumitomo Rubber Industries 7,600 94,942 Suruga Bank 8,000 66,995 Suzuken 3,720 89,385 Suzuki Motor 15,800 337,793 Sysmex 3,200 105,657 T&D Holdings 27,000 267,964 Taisei 48,000 128,281 Taisho Pharmaceutical Holdings 1,800 127,425 Taiyo Nippon Sanso 12,000 86,236 Takashimaya 12,000 85,678 Takeda Pharmaceutical 37,300 1,687,399 TDK 5,900 241,838 Teijin 47,000 164,908 Terumo 8,000 407,221 THK 5,600 108,922 Tobu Railway 51,000 244,803 Toho 5,800 100,482 Toho Gas 18,000 102,336 Tohoku Electric Power 22,300 246,936 Tokio Marine Holdings 34,500 823,295 Tokyo Electric Power 70,172 a 254,942 Tokyo Electron 8,300 444,343 Tokyo Gas 121,000 521,099 Tokyu 52,820 256,222 Tokyu Land 19,000 80,163 TonenGeneral Sekiyu 14,000 158,294 Toppan Printing 28,000 218,099 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Toray Industries 71,000 506,411 Toshiba 191,000 843,343 Tosoh 22,000 71,734 TOTO 14,000 116,101 Toyo Seikan Kaisha 7,100 108,119 Toyo Suisan Kaisha 4,000 102,726 Toyoda Gosei 3,600 64,157 Toyota Boshoku 2,600 31,752 Toyota Industries 8,600 243,809 Toyota Motor 130,814 4,385,354 Toyota Tsusho 10,100 159,685 Trend Micro 5,200 186,573 Tsumura & Co. 3,100 87,594 Ube Industries 46,600 137,435 UNICHARM 5,500 247,692 Ushio 4,600 68,600 USS 980 81,314 West Japan Railway 8,200 348,492 Yahoo! Japan 675 218,350 Yakult Honsha 4,300 122,281 Yamada Denki 3,960 286,151 Yamaguchi Financial Group 11,000 98,288 Yamaha 7,200 a 73,260 Yamaha Motor 13,600 194,678 Yamato Holdings 19,200 319,104 Yamato Kogyo 1,800 45,929 Yamazaki Baking 6,000 79,590 Yaskawa Electric 9,000 78,689 Yokogawa Electric 11,500 108,830 Luxembourg—.5% ArcelorMittal 40,861 856,602 Millicom International Cellular, SDR 3,689 409,914 SES 13,891 358,440 Subsea 7 13,577 a 298,158 Tenaris 22,206 357,737 26 Common Stocks (continued) Shares Value ($) Macau—.1% Sands China 111,813 a 329,145 Wynn Macau 71,200 195,622 Netherlands—2.6% Aegon 83,177 a 403,152 Akzo Nobel 10,968 584,618 ASML Holding 20,246 854,797 Corio 2,950 151,831 Delta Lloyd 5,160 92,016 European Aeronautic Defence and Space 19,119 569,877 Fugro 3,362 200,374 Heineken 12,128 593,924 Heineken Holding 5,350 231,588 ING Groep 182,990 a 1,597,765 Koninklijke Ahold 55,175 713,015 Koninklijke Boskalis Westminster 3,558 126,052 Koninklijke DSM 7,462 387,385 Koninklijke KPN 72,881 965,309 Koninklijke Philips Electronics 48,223 1,015,310 Koninklijke Vopak 3,329 173,659 PostNL 15,639 80,295 QIAGEN 11,934 a 167,620 Randstad Holding 5,958 214,195 Reed Elsevier 32,384 402,547 SBM Offshore 8,291 185,028 STMicroelectronics 29,389 204,958 TNT Express 16,689 143,694 Unilever 77,104 2,685,385 Wolters Kluwer 13,922 248,652 New Zealand—.1% Auckland International Airport 42,260 80,082 Contact Energy 16,082 a 72,738 Fletcher Building 32,253 172,527 Sky City Entertainment Group 26,289 74,978 Telecom Corporation of New Zealand 91,970 189,545 The Fund 27 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Norway—.9% Aker Solutions 8,329 97,798 DnB NOR 47,565 560,228 Gjensidige Forsikring 10,117 112,280 Norsk Hydro 43,421 228,898 Orkla 38,138 335,427 Renewable Energy 29,300 a 28,745 SeaDrill 15,328 511,726 Statoil 53,296 1,373,367 Telenor 34,887 628,851 Yara International 9,201 442,493 Portugal—.2% Banco Comercial Portugues, Cl. R 161,539 a 34,924 Banco Espirito Santo 27,218 59,603 Cimpor-Cimentos de Portugal 9,151 68,771 Energias de Portugal 89,356 284,788 Galp Energia, Cl. B 11,081 231,527 Jeronimo Martins 10,165 177,226 Portugal Telecom 31,391 227,677 Singapore—1.7% Ascendas Real Estate Investment Trust 78,912 128,662 CapitaLand 119,500 257,731 CapitaMall Trust 89,000 132,072 Capitamalls Asia 74,000 79,865 City Developments 24,000 207,969 ComfortDelgro 93,700 104,132 Cosco Singapore 48,000 38,405 DBS Group Holdings 82,588 807,672 Fraser and Neave 44,150 215,139 Genting Singapore 295,527 a 404,541 Global Logistic Properties 90,843 126,876 Golden Agri-Resources 317,440 161,248 Hutchison Port Holdings Trust 269,000 177,883 Jardine Cycle & Carriage 4,422 159,694 Keppel 68,700 514,635 28 Common Stocks (continued) Shares Value ($) Singapore (continued) Keppel Land 36,000 79,524 Neptune Orient Lines 56,000 50,259 Noble Group 178,963 218,443 Olam International 61,995 124,258 Oversea-Chinese Banking 118,942 796,964 SembCorp Industries 46,254 152,719 SembCorp Marine 41,000 135,946 Singapore Airlines 24,733 229,404 Singapore Exchange 41,000 219,626 Singapore Press Holdings 73,075 226,583 Singapore Technologies Engineering 72,000 161,669 Singapore Telecommunications 379,951 964,790 StarHub 26,918 60,431 United Overseas Bank 60,112 816,694 UOL Group 23,111 81,759 Wilmar International 93,000 400,222 Spain—3.4% Abertis Infraestructuras 19,931 331,790 Acciona 1,296 124,060 Acerinox 5,086 68,244 ACS Actividades de Construccion y Servicios 6,604 252,849 Amadeus IT Holding, Cl. A 12,646 240,943 Banco Bilbao Vizcaya Argentaria 207,850 1,902,380 Banco de Sabadell 51,395 187,099 Banco Popular Espanol 46,316 215,187 Banco Santander 399,751 3,444,120 Bankia 40,160 204,735 Bankinter 9,093 56,439 CaixaBank 36,285 179,363 Distribuidora Internacional de Alimentacion 30,647 a 141,277 EDP Renovaveis 9,222 a 55,825 Enagas 8,939 177,920 Ferrovial 17,724 227,437 Fomento de Construcciones y Contratas 2,269 59,435 Gas Natural SDG 15,540 292,289 The Fund 29 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Spain (continued) Grifols 6,640 a 124,891 Iberdrola 188,537 1,382,701 Inditex 10,391 953,082 Indra Sistemas 5,136 87,110 International Consolidated Airlines Group 24,060 a 64,366 Mapfre 35,362 131,248 Mediaset Espana Comunicacion 6,652 44,535 Red Electrica 5,040 245,867 Repsol 37,850 1,156,168 Telefonica 194,629 4,175,178 Zardoya Otis 7,756 105,692 Sweden—2.9% Alfa Laval 15,815 298,636 Assa Abloy, Cl. B 15,118 371,982 Atlas Copco, Cl. A 31,489 694,929 Atlas Copco, Cl. B 18,886 372,106 Boliden 13,856 199,715 Electrolux, Ser. B 11,071 208,541 Getinge, Cl. B 9,311 243,931 Hennes & Mauritz, Cl. B 48,869 1,631,713 Hexagon, Cl. B 12,498 194,445 Holmen, Cl. B 2,181 62,333 Husqvarna, Cl. B 20,545 105,329 Industrivarden, Cl. C 5,510 69,577 Investor, Cl. B 22,101 437,843 Kinnevik Investment, Cl. B 9,939 210,428 Modern Times Group, Cl. B 2,552 136,478 Nordea Bank 125,516 1,157,890 Ratos, Cl. B 9,138 123,232 Sandvik 47,195 657,990 Scania, Cl. B 14,916 253,748 Securitas, Cl. B 15,857 146,404 Skandinaviska Enskilda Banken, Cl. A 68,381 435,385 Skanska, Cl. B 19,267 318,827 SKF, Cl. B 18,912 425,850 30 Common Stocks (continued) Shares Value ($) Sweden (continued) SSAB, Cl. A 7,127 69,770 Svenska Cellulosa, Cl. B 27,158 400,266 Svenska Handelsbanken, Cl. A 22,877 664,788 Swedbank, Cl. A 39,376 559,330 Swedish Match 10,023 349,699 Tele2, Cl. B 14,884 316,735 Telefonaktiebolaget LM Ericsson, Cl. B 144,001 1,516,597 TeliaSonera 101,522 713,595 Volvo, Cl. B 64,740 817,498 Switzerland—8.3% ABB 103,658 a 1,990,310 Actelion 5,118 a 192,013 Adecco 6,181 a 301,029 Aryzta 4,068 198,308 Baloise Holding 2,270 187,298 Cie Financiere Richemont, Cl. A 24,940 1,439,177 Credit Suisse Group 53,825 a 1,582,361 GAM Holding 9,719 a 117,749 Geberit 1,781 a 369,167 Givaudan 403 a 371,160 Holcim 11,486 a 738,650 Julius Baer Group 10,011 a 383,287 Kuehne & Nagel International 2,494 313,039 Lindt & Spruengli 5 186,036 Lindt & Spruengli-PC 39 121,461 Lonza Group 2,290 a 154,104 Nestle 164,436 9,611,613 Novartis 110,700 6,306,646 Pargesa Holding-BR 1,256 99,306 Roche Holding 33,317 5,536,254 Schindler Holding 1,057 125,388 Schindler Holding-PC 2,266 268,548 SGS 266 461,254 Sika-BR 92 182,458 Sonova Holding 2,369 a 254,366 The Fund 31 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Switzerland (continued) Straumann Holding 380 67,639 Sulzer 1,213 143,476 Swatch Group 2,143 160,331 Swatch Group-BR 1,444 616,204 Swiss Life Holding 1,524 a 190,412 Swiss Re 16,756 a 928,045 Swisscom 1,134 461,908 Syngenta 4,519 a 1,393,376 Synthes 3,050 515,572 Transocean 15,219 873,852 UBS 172,157 a 2,216,215 Zurich Financial Services 6,960 a 1,628,902 United Kingdom—22.1% 3i Group 49,824 165,345 Admiral Group 9,682 184,251 Aggreko 12,882 355,974 AMEC 15,436 230,591 Anglo American 62,597 2,317,303 Antofagasta 19,115 360,061 ARM Holdings 63,876 602,633 Associated British Foods 17,194 306,947 AstraZeneca 65,306 3,147,557 Aviva 137,667 757,286 Babcock International Group 17,050 193,881 BAE Systems 160,397 716,109 Balfour Beatty 33,777 137,335 Barclays 553,306 1,744,208 BG Group 160,562 3,515,549 BHP Billiton 101,298 3,216,964 BP 895,056 6,660,116 British American Tobacco 94,227 4,356,672 British Land 40,748 335,763 British Sky Broadcasting Group 54,035 614,014 BT Group 370,214 1,124,015 Bunzl 15,003 195,184 32 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Burberry Group 20,588 445,629 Cairn Energy 67,699 a 321,918 Capita Group 28,812 337,862 Capital Shopping Centres Group 25,428 135,156 Carnival 8,430 310,645 Centrica 246,506 1,180,526 Cobham 51,138 148,575 Compass Group 89,012 813,197 Diageo 118,474 2,464,941 Essar Energy 13,305 a 66,059 Eurasian Natural Resources 13,200 140,194 Experian 47,535 621,867 Fresnillo 8,396 230,113 G4S 67,975 267,933 GKN 61,055 187,539 GlaxoSmithKline 244,666 5,528,818 Glencore International 38,836 274,561 Hammerson 35,663 234,342 HSBC Holdings 845,253 7,434,199 ICAP 27,917 182,091 Imperial Tobacco Group 48,709 1,787,847 Inmarsat 23,343 176,785 Intercontinental Hotels Group 13,905 257,882 International Power 74,010 404,012 Intertek Group 7,662 254,147 Invensys 41,117 149,658 Investec 22,879 139,739 ITV 187,172 193,504 J Sainsbury 58,524 282,541 Johnson Matthey 10,351 313,935 Kazakhmys 9,643 144,363 Kingfisher 114,758 479,563 Land Securities Group 37,411 413,034 Legal & General Group 285,074 508,453 Lloyds Banking Group 1,997,048 a 1,047,456 London Stock Exchange Group 7,101 103,156 The Fund 33 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Lonmin 7,657 134,468 Man Group 88,531 214,204 Marks & Spencer Group 76,917 399,645 National Grid 167,942 1,673,890 Next 8,141 335,868 Old Mutual 265,266 470,983 Pearson 38,138 704,846 Petrofac 12,118 280,877 Prudential 121,604 1,270,920 Randgold Resources 4,308 472,493 Reckitt Benckiser Group 29,593 1,527,559 Reed Elsevier 59,084 509,739 Resolution 71,775 318,593 Rexam 42,121 235,305 Rio Tinto 67,567 3,691,679 Rolls-Royce Holdings 89,204 a 1,011,489 Royal Bank of Scotland Group 845,950 a 330,848 Royal Dutch Shell, Cl. A 170,501 6,071,040 Royal Dutch Shell, Cl. B 127,790 4,611,075 RSA Insurance Group 169,012 304,720 SABMiller 45,547 1,669,949 Sage Group 61,711 277,009 Schroders 5,805 133,895 Scottish & Southern Energy 44,086 956,380 Segro 35,573 139,986 Serco Group 22,385 187,704 Severn Trent 11,088 271,321 Shire 26,782 843,395 Smith & Nephew 43,274 398,486 Smiths Group 18,357 283,560 Standard Chartered 112,533 2,650,122 Standard Life 110,544 385,050 Tesco 380,869 2,469,802 Tui Travel 20,087 55,345 Tullow Oil 41,890 948,634 34 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Unilever 60,694 2,043,576 United Utilities Group 32,936 322,428 Vedanta Resources 5,422 111,846 Vodafone Group 2,432,175 6,785,703 Weir Group 10,377 321,423 Whitbread 8,076 215,998 WM Morrison Supermarkets 105,546 514,834 Wolseley 13,756 399,220 WPP 59,224 617,534 Xstrata 99,252 1,674,920 Total Common Stocks (cost $478,890,030) Preferred Stocks—.5% Germany—.5% Bayerische Motoren Werke 2,460 135,755 Henkel & Co. 8,669 521,265 Porsche Automobil Holding 7,438 439,723 ProSiebenSat.1 Media 3,585 77,505 RWE 1,967 74,488 Volkswagen 6,898 1,219,982 Total Preferred Stocks (cost $1,685,758) Rights—.0% New World Development (cost $13,974) 56,596 a Principal Short -Term Investments—.2% Amount ($) Value ($) U.S. Treasury Bills: 0.02%, 3/8/12 780,000 c 779,938 0.03%, 3/22/12 200,000 c 199,974 Total Short-Term Investments (cost $979,928) The Fund 35 STATEMENT OF INVESTMENTS (continued) Other Investment—1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,339,082) 6,339,082 d Total Investments (cost $487,908,772) % Cash and Receivables (Net) % Net Assets % BR—Bearer Certificate CDI—Chess Depository Interest PC—Participation Certificate PPS—Price Protected Shares REIT—Real Estate Investment Trust RSP—Risparmio (Savings) Shares SDR—Swedish Depository Receipts STRIP—Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At October 31, 2011, the value of this security amounted to $49 or less than .01% of net assets. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 21.8 Telecommunication Services 5.7 Industrial 12.1 Information Technology 4.6 Consumer Staples 11.0 Utilities 4.4 Materials 10.2 Short-Term/ Consumer Discretionary 10.1 Money Market Investments 1.5 Health Care 9.0 Energy 8.5 † Based on net assets. See notes to financial statements. 36 STATEMENT OF FINANCIAL FUTURES October 31, 2011 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2011 ($) Financial Futures Long DJ Euro Stoxx 50 122 4,063,547 December 2011 407,325 FTSE 100 37 3,307,688 December 2011 151,300 SPI ASX 200 Index 10 1,136,279 December 2011 50,631 TOPIX 29 2,822,828 December 2011 39,935 See notes to financial statements. The Fund 37 STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 481,569,690 479,458,155 Affiliated issuers 6,339,082 6,339,082 Cash 882,340 Cash denominated in foreign currencies 2,936,693 3,048,614 Dividends receivable 2,007,981 Receivable for shares of Common Stock subscribed 537,987 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 260,145 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 241,729 Payable for shares of Common Stock redeemed 398,663 Payable for futures variation margin—Note 4 269,534 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 247,529 Net Assets ($) Composition of Net Assets ($): Paid-in capital 528,567,597 Accumulated undistributed investment income—net 10,800,231 Accumulated net realized gain (loss) on investments (46,675,578 ) Accumulated net unrealized appreciation (depreciation) on investments (including $649,191 net unrealized appreciation on financial futures) (1,315,401 ) Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 35,627,906 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 38 STATEMENT OF OPERATIONS Year Ended October 31, 2011 Investment Income ($): Income: Cash dividends (net of $1,666,487 foreign taxes withheld at source): Unaffiliated issuers 17,709,799 Affiliated issuers 9,625 Interest 538 Total Income Expenses: Management fee—Note 3(a) 1,988,274 Shareholder servicing costs—Note 3(b) 1,420,196 Directors’ fees—Note 3(a) 27,675 Loan commitment fees—Note 2 9,540 Interest expense—Note 2 1,566 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (27,675 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 7,906,127 Net realized gain (loss) on financial futures (1,454,199 ) Net realized gain (loss) on forward foreign currency exchange contracts (171,517 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (49,378,548 ) Net unrealized appreciation (depreciation) on financial futures 761,549 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 16,757 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 39 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2011 2010 Operations ($): Investment income—net 14,300,386 12,261,382 Net realized gain (loss) on investments 6,280,411 (46,595,846 ) Net unrealized appreciation (depreciation) on investments (48,600,242 ) 74,380,343 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net (12,701,894 ) (13,103,285 ) Net realized gain on investments — (3,322,070 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 178,868,522 181,100,102 Dividends reinvested 12,108,195 15,535,963 Cost of shares redeemed (220,306,199 ) (206,110,488 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 561,427,670 547,281,569 End of Period Undistributed investment income—net 10,800,231 9,034,846 Capital Share Transactions (Shares): Shares sold 12,085,920 13,033,884 Shares issued for dividends reinvested 818,675 1,097,173 Shares redeemed (15,112,364 ) (15,247,182 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 40 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 14.84 14.05 11.51 21.98 18.03 Investment Operations: Investment income—net a .38 .31 .30 .49 .43 Net realized and unrealized gain (loss) on investments (1.10 ) .89 2.51 (10.47 ) 3.90 Total from Investment Operations (.72 ) 1.20 2.81 (9.98 ) 4.33 Distributions: Dividends from investment income—net (.33 ) (.33 ) (.25 ) (.49 ) (.38 ) Dividends from net realized gain on investments — (.08 ) (.02 ) — — Total Distributions (.33 ) (.41 ) (.27 ) (.49 ) (.38 ) Net asset value, end of period 13.79 14.84 14.05 11.51 21.98 Total Return (%) (5.03 ) 8.73 25.13 (46.37 ) 24.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 .61 .61 .61 .61 Ratio of net expenses to average net assets .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 2.52 2.25 2.53 2.72 2.20 Portfolio Turnover Rate 6.14 10.49 17.26 7.17 3.31 Net Assets, end of period ($ x 1,000) 491,377 561,428 547,282 326,931 561,653 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 41 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus International Stock Index Fund (the “fund”) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to match the performance of the Morgan Stanley Capital International Europe, Australasia, Far East Free Index (MSCI EAFE®). The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 42 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Directors. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that 44 influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate.These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign † 314,150,063 164,308,816 †† 49 Mutual Funds 6,339,082 — — U.S. Treasury — 979,912 — Rights † 19,315 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — 260,145 — Futures ††† 649,191 — — The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — (247,529 ) — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified as Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. ††† Amount shown represents unrealized appreciation (depreciation) at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities— Foreign ($) Balance as of 10/31/2010 49 Realized gain (loss) — Change in unrealized appreciation (depreciation) — Purchases — Sales Transfers into Level 3 — Transfers out of Level 3 Balance as of 10/31/2011 49 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 10/31/2011 — In May 2011, FASB issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)” (“ASU 2011-04”). ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair 46 value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2011 were as follows: Affiliated Investment Value Value Net Company 10/31/2010 ($) Purchases ($) Sales ($) 10/31/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,800,000 77,769,991 79,230,909 6,339,082 1.3 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- 48 visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $12,392,781, accumulated capital losses $30,624,629 and unrealized depreciation $18,958,900. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent October 31, 2011. If not applied, the carryover expires in fiscal 2018. Under the recently enacted Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. However, the 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act. As a result of this ordering rule, capital loss carryovers related to taxable years beginning prior to the effective date of the 2010 Act may be more likely to expire unused. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2011 and October 31, 2010 were as follows: ordinary income $12,701,894 and $13,109,592 and long-term capital gains $0 and $3,315,763, respectively. The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended October 31, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for passive foreign investment companies and foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by $166,893 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2011, was approximately $112,300 with a related weighted average annualized interest rate of 1.39%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (“Agreement”) with the Manager, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets, and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In 50 addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex.Annual retainer fees and attendance fees are allocated to each fund based on net assets. During the period ended October 31, 2011, fees reimbursed by the Manager amounted to $27,675. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2011, the fund was charged $1,420,196 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $141,009 and shareholder services plan fees $100,720. (c) A 2% redemption fee was charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended October 31, 2011, redemption fees charged and retained by the fund amounted to $20,353. Effective December 15, 2010, the fund no longer charges a redemption fee on shares that are redeemed or exchanged before the end of the required holding period. The fund reserves the right to reimpose a redemption fee in the future. The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, forward contracts and financial futures, during the period ended October 31, 2011, amounted to $34,230,492 and $61,528,270, respectively. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2011 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1 649,191 Equity risk — Foreign exchange risk 2 260,145 Foreign exchange risk 3 (247,529 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2011 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Contracts 5 Total Equity (1,454,199 ) — ) Foreign exchange — (171,517 ) ) Total ) ) ) 52 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 6 Contracts 7 Total Equity 761,549 — Foreign exchange — 16,757 Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on financial futures. 7 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at October 31, 2011 are set forth in the Statement of Financial Futures. The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2011: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases: Australian Dollar, Expiring 12/21/2011 533,854 544,756 559,087 14,331 Australian Dollar, Expiring 12/21/2011 207,517 209,783 217,325 7,542 Australian Dollar, Expiring 12/21/2011 276,915 280,956 290,003 9,047 Australian Dollar, Expiring 12/21/2011 102,100 99,019 106,926 7,907 British Pound, Expiring 12/21/2011 1,039,348 1,633,542 1,670,250 36,708 British Pound, Expiring 12/21/2011 349,890 551,630 562,279 10,649 54 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases (continued): British Pound, Expiring 12/21/2011 589,304 924,568 947,022 22,454 British Pound, Expiring 12/21/2011 53,400 83,247 85,815 2,568 British Pound, Expiring 12/21/2011 157,400 241,896 252,944 11,048 British Pound, Expiring 12/21/2011 52,600 82,230 84,529 2,299 British Pound, Expiring 12/21/2011 106,140 165,154 170,569 5,415 British Pound, Expiring 12/21/2011 53,800 84,978 86,458 1,480 British Pound, Expiring 12/21/2011 303,429 483,202 487,616 4,414 British Pound, Expiring 12/21/2011 54,600 86,976 87,743 767 Euro, Expiring 12/21/2011 266,866 365,556 369,109 3,553 Euro, Expiring 12/21/2011 593,991 813,295 821,563 8,268 Euro, Expiring 12/21/2011 1,498,081 2,040,761 2,072,032 31,271 Euro, Expiring 12/21/2011 852,710 1,166,796 1,179,404 12,608 Euro, Expiring 12/21/2011 106,500 145,537 147,303 1,766 Euro, Expiring 12/21/2011 167,000 224,894 230,982 6,088 Euro, Expiring 12/21/2011 67,800 92,374 93,776 1,402 Euro, Expiring 12/21/2011 68,900 94,917 95,297 380 Euro, Expiring 12/21/2011 490,667 681,394 678,653 (2,741 ) Euro, Expiring 12/21/2011 69,800 96,626 96,542 (84 ) Japanese Yen, Expiring 12/21/2011 14,493,606 189,367 185,580 (3,787 ) The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases (continued): Japanese Yen, Expiring 12/21/2011 14,786,406 193,051 189,329 (3,722 ) Japanese Yen, Expiring 12/21/2011 109,019,903 1,418,950 1,395,923 (23,027 ) Japanese Yen, Expiring 12/21/2011 69,671,574 911,402 892,095 (19,307 ) Japanese Yen, Expiring 12/21/2011 14,900,000 195,311 190,784 (4,527 ) Japanese Yen, Expiring 12/21/2011 14,940,000 195,546 191,296 (4,250 ) Japanese Yen, Expiring 12/21/2011 8,809,764 114,887 112,803 (2,084 ) Japanese Yen, Expiring 12/21/2011 7,410,000 96,659 94,880 (1,779 ) Japanese Yen, Expiring 12/21/2011 36,045,890 474,101 461,542 (12,559 ) Japanese Yen, Expiring 12/21/2011 14,860,000 195,438 190,272 (5,166 ) Sales: Proceeds($) Australian Dollar, Expiring 12/21/2011 96,807 97,799 101,382 (3,583 ) Australian Dollar, Expiring 12/21/2011 198,300 192,167 207,673 (15,506 ) Australian Dollar, Expiring 12/21/2011 98,300 94,560 102,946 (8,386 ) Australian Dollar, Expiring 12/21/2011 62,850 66,895 65,821 1,074 British Pound, Expiring 12/21/2011 103,000 162,386 165,523 (3,137 ) British Pound, Expiring 12/21/2011 126,182 197,008 202,777 (5,769 ) British Pound, Expiring 12/21/2011 501,500 774,203 805,919 (31,716 ) British Pound, Expiring 12/21/2011 201,200 311,957 323,332 (11,375 ) British Pound, Expiring 12/21/2011 50,600 79,216 81,315 (2,099 ) British Pound, Expiring 12/21/2011 51,600 80,245 82,922 (2,677 ) 56 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales (continued): British Pound, Expiring 12/21/2011 131,028 203,211 210,564 (7,353 ) British Pound, Expiring 12/21/2011 98,300 151,822 157,970 (6,148 ) British Pound, Expiring 12/21/2011 53,700 84,971 86,297 (1,326 ) British Pound, Expiring 12/21/2011 55,200 88,537 88,707 (170 ) British Pound, Expiring 12/21/2011 105,730 170,166 169,910 256 Euro, Expiring 12/21/2011 120,900 165,337 167,220 (1,883 ) Euro, Expiring 12/21/2011 124,000 171,884 171,507 377 Euro, Expiring 12/21/2011 591,213 811,162 817,721 (6,559 ) Euro, Expiring 12/21/2011 635,800 857,586 879,390 (21,804 ) Euro, Expiring 12/21/2011 382,500 513,490 529,045 (15,555 ) Euro, Expiring 12/21/2011 20,700 28,194 28,630 (436 ) Euro, Expiring 12/21/2011 44,000 59,089 60,858 (1,769 ) Euro, Expiring 12/21/2011 279,165 372,435 386,120 (13,685 ) Euro, Expiring 12/21/2011 20,800 27,702 28,769 (1,067 ) Euro, Expiring 12/21/2011 165,100 225,861 228,354 (2,493 ) Euro, Expiring 12/21/2011 23,200 32,200 32,088 112 Euro, Expiring 12/21/2011 46,700 64,921 64,592 329 Euro, Expiring 12/21/2011 46,500 65,625 64,315 1,310 Euro, Expiring 12/21/2011 219,113 310,178 303,060 7,118 Japanese Yen, Expiring 12/21/2011 14,870,000 194,067 190,400 3,667 The Fund 57 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales (continued): Japanese Yen, Expiring 12/21/2011 7,335,000 95,610 93,919 1,691 Japanese Yen, Expiring 12/21/2011 10,713,800 140,419 137,182 3,237 Japanese Yen, Expiring 12/21/2011 51,590,000 677,575 660,574 17,001 Japanese Yen, Expiring 12/21/2011 22,110,000 289,903 283,103 6,800 Japanese Yen, Expiring 12/21/2011 22,950,000 299,145 293,858 5,287 Japanese Yen, Expiring 12/21/2011 9,252,169 120,688 118,467 2,221 Japanese Yen, Expiring 12/21/2011 7,570,000 98,471 96,928 1,543 Japanese Yen, Expiring 12/21/2011 7,475,000 98,449 95,712 2,737 Japanese Yen, Expiring 12/21/2011 8,301,486 109,715 106,295 3,420 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2011: Average Market Value ($) Equity futures contracts 10,177,194 Forward contracts 7,092,016 At October 31, 2011, the cost of investments for federal income tax purposes was $505,386,424; accordingly, accumulated net unrealized depreciation on investments was $19,589,187, consisting of $79,082,557 gross unrealized appreciation and $98,671,744 gross unrealized depreciation. 58 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus International Stock Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus International Stock Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2011 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus International Stock Index Fund at October 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2011 The Fund 59 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby makes the following designations regarding its fiscal year ended October 31, 2011: —the total amount of taxes paid to foreign countries was $1,520,247 —the total amount of income sourced from foreign countries was $19,400,316. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2011 calendar year with Form 1099-DIV which will be mailed in early 2012. For the fiscal year ended October 31, 2011, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $12,701,894 represents the maximum amount that may be considered qualified dividend income. 60 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (68) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 ————— David P. Feldman (71) Board Member (1989) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 50 The Fund 61 BOARD MEMBERS INFORMATION (Unaudited) (continued) Ehud Houminer (71) Board Member (1996) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-present) No. of Portfolios for which Board Member Serves: 64 ————— Dr. Martin Peretz (72) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member 62 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 75 investment companies (comprised of 167 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 38 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since August 2001. The Fund 63 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 59 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since November 1990. 64 JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (76 investment companies, comprised of 192 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 54 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. STEPHEN J. STOREN, Anti-Money Laundering Compliance Officer since May 2011. Chief Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 72 investment companies (comprised of 188 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Distributor since October 1999. The Fund 65 For More Information Ticker Symbol: DIISX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus S&P 500 Index Fund ANNUAL REPORT October 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 24 Statement of Financial Futures 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus S&P 500 Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus S&P 500 Index Fund, covering the 12-month period from November 1, 2010, through October 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors were encouraged by expectations of a more robust economic recovery into the first quarter of 2011, but sentiment subsequently deteriorated due to disappointing economic data, rising commodity prices, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. Stocks have been sensitive to these macroeconomic developments, often regardless of underlying company fundamentals. Indeed, market declines were particularly severe during August and September after a major credit rating agency downgraded U.S. long-term debt, while October ranked as one of the best months of the past decade. The economic outlook currently remains clouded by market turbulence and political infighting, but we believe that a continued subpar global expansion is more likely than a return to recession. Although Europe continues to struggle with a debt crisis, inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In the United States, moderately low core inflation and an accommodative monetary policy could help support near-trend growth despite ongoing deleveraging activity in the private sector.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2010, through October 31, 2011, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2011, Dreyfus S&P 500 Index Fund produced a total return of 7.61%. 1 In comparison, the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”), the fund’s benchmark, produced an 8.07% return for the same period. 2, 3 Although U.S. stocks rallied through the first quarter of 2011 as an economic recovery appeared to gain traction, renewed macroeconomic concerns later caused the market to give back many of its previous gains.The fund produced a lower return than its benchmark.The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weightings. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. Global Economic Concerns Weighed on Equities Gains in employment, consumer spending and corporate earnings supported a U.S. stock market rally over the first several months of the reporting period. However, the rally was interrupted in February 2011 when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when catastrophic natural and nuclear disasters in Japan disrupted the global industrial supply chain. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Nonetheless, investors proved resilient, and stocks rebounded quickly from these unexpected shocks. Investor sentiment began to deteriorate in earnest in late April when Greece appeared headed for default on its sovereign debt and pressures mounted on the banking systems of other European nations. In addition, U.S. economic data proved more disappointing than expected, and investors reacted cautiously to a contentious political debate regarding U.S. government spending and borrowing. Stocks suffered bouts of heightened volatility when newly risk-averse investors shifted their focus to industry groups that historically have held up well under uncertain economic conditions. Volatility was particularly severe in August and September, after a major credit-rating agency downgraded its assessment of long-term U.S. government debt. In contrast, the market rebounded strongly in October when some macroeconomic worries seemed to ease. Large-Cap Stocks Produced Mixed Results The energy and information technology sectors led the S&P 500 Index’s advance over the reporting period. In the energy sector, major integrated energy producers benefited from rising crude oil prices and improved results from their refinery operations. Energy giants Exxon Mobil and Chevron also were buoyed by increased domestic production of natural gas. Among information technology companies, resilient consumer spending helped support sales and earnings for a number of software and service companies. In addition, electronics innovator Apple continued to gain value on the success of its popular smartphone and tablet computer products, International Business Machines continued to grow its global consulting business and Intel captured market share from other semiconductor manufacturers. The consumer discretionary sector also ranked among the market’s better performing industry groups for the reporting period. Casual dining leader McDonald’s fared well as consumers throughout the world, including Europe, opted for lower-cost restaurants. McDonald’s also did a good job of containing costs during the economic downturn. Internet retailer Amazon.com achieved strong sales growth, 4 including greater market penetration of its Kindle e-book reader. Other winners in the consumer discretionary sector included ubiquitous coffee chain Starbucks and big-box retailer Home Depot. The financials sector proved to be the only component of the S&P 500 Index to post negative absolute returns for the reporting period, as large commercial and custodial banks lost value amid fears of contagion from Europe’s debt crisis. Indeed, Bank of America ranked at the bottom of the S&P 500 Index for the reporting period, as the company and several of its large rivals struggled with anemic loan demand, higher regulatory costs, investment write-offs and revenue shortfalls from investment banking operations. Although the industrials sector eked out a positive absolute return, its results were undermined by weakness among automobile manufacturers, most notably Ford Motor. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,”“Standard & Poor’s ® 500” and “S&P 500 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/11 1 Year 5 Years 10 Years Fund % –0.18 % % Standard & Poor’s 500 Composite Stock Price Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus S&P 500 Index Fund on 10/31/01 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P 500 Index Fund from May 1, 2011 to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2011 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2011 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2011 Common Stocks—97.4% Shares Value ($) Consumer Discretionary—10.1% Abercrombie & Fitch, Cl. A 16,830 1,252,152 Amazon.com 69,170 a 14,768,487 Apollo Group, Cl. A 22,898 a 1,084,220 AutoNation 9,483 a 369,268 AutoZone 5,529 a 1,789,129 Bed Bath & Beyond 46,886 a 2,899,430 Best Buy 60,600 b 1,589,538 Big Lots 14,746 a 555,777 Cablevision Systems (NY Group), Cl. A 42,212 610,808 CarMax 41,969 a 1,261,588 Carnival 87,962 3,097,142 CBS, Cl. B 126,634 3,268,424 Chipotle Mexican Grill 5,937 a 1,995,544 Coach 55,611 3,618,608 Comcast, Cl. A 527,043 12,359,158 D.R. Horton 50,816 565,582 Darden Restaurants 26,685 b 1,277,678 DeVry 11,068 417,042 DIRECTV, Cl. A 140,775 a 6,399,632 Discovery Communications, Cl. A 53,177 a 2,311,072 Expedia 37,531 b 985,564 Family Dollar Stores 22,828 1,338,406 GameStop, Cl. A 26,664 a,b 681,798 Gannett 48,080 562,055 Gap 66,275 1,252,597 Genuine Parts 29,870 1,715,434 Goodyear Tire & Rubber 45,164 a 648,555 H&R Block 56,134 b 858,289 Harley-Davidson 44,189 1,718,952 Harman International Industries 14,010 604,672 Hasbro 23,109 879,529 Home Depot 298,156 10,673,985 International Game Technology 58,968 1,037,247 Interpublic Group of Cos. 89,585 849,266 J.C. Penney 27,508 b 882,457 Johnson Controls 128,734 4,239,211 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Kohl’s 54,267 2,876,694 Leggett & Platt 26,192 573,605 Lennar, Cl. A 32,312 534,440 Limited Brands 48,458 2,069,641 Lowe’s 240,317 5,051,463 Macy’s 82,534 2,519,763 Marriott International, Cl. A 54,585 b 1,719,427 Mattel 65,395 1,846,755 McDonald’s 196,819 18,274,644 McGraw-Hill 58,258 2,475,965 Netflix 9,981 a,b 819,240 Newell Rubbermaid 57,933 857,408 News, Cl. A 434,914 7,619,693 NIKE, Cl. B 72,145 6,951,171 Nordstrom 32,496 1,647,222 O’Reilly Automotive 26,183 a 1,991,217 Omnicom Group 53,319 2,371,629 Priceline.com 9,432 a 4,788,815 Pulte Group 70,424 a,b 364,796 Ralph Lauren 12,496 1,984,240 Ross Stores 21,994 1,929,534 Scripps Networks Interactive, Cl. A 17,333 736,306 Sears Holdings 7,360 a,b 575,405 Stanley Black & Decker 32,508 2,075,636 Staples 134,457 2,011,477 Starbucks 142,480 6,032,603 Starwood Hotels & Resorts Worldwide 37,760 c 1,892,154 Target 128,702 7,046,434 Tiffany & Co. 24,210 1,930,263 Time Warner 199,157 b 6,968,503 Time Warner Cable 61,996 3,948,525 TJX 73,276 4,318,155 Urban Outfitters 23,025 a 627,431 VF 16,794 b 2,321,267 Viacom, Cl. B 109,514 4,802,189 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Walt Disney 353,762 12,339,219 Washington Post, Cl. B 981 b 333,697 Whirlpool 14,014 712,051 Wyndham Worldwide 31,901 1,074,107 Wynn Resorts 15,223 2,021,614 Yum! Brands 88,434 4,737,409 Consumer Staples—10.8% Altria Group 394,723 10,874,619 Archer-Daniels-Midland 130,291 3,770,622 Avon Products 80,557 1,472,582 Beam 28,983 1,432,630 Brown-Forman, Cl. B 19,651 b 1,468,519 Campbell Soup 35,507 1,180,608 Clorox 25,342 1,696,393 Coca-Cola 437,424 29,884,808 Coca-Cola Enterprises 61,117 1,639,158 Colgate-Palmolive 93,078 8,411,459 ConAgra Foods 77,036 1,951,322 Constellation Brands, Cl. A 32,721 a 661,619 Costco Wholesale 83,103 6,918,325 CVS Caremark 258,214 9,373,168 Dean Foods 35,952 a 349,453 Dr. Pepper Snapple Group 41,587 1,557,433 Estee Lauder, Cl. A 21,775 2,143,749 General Mills 123,159 4,745,316 H.J. Heinz 61,751 3,299,973 Hershey 28,695 1,642,215 Hormel Foods 26,435 779,039 J.M. Smucker 21,846 1,682,579 Kellogg 47,614 2,581,155 Kimberly-Clark 74,658 5,204,409 Kraft Foods, Cl. A 334,964 11,784,034 Kroger 116,228 2,694,165 Lorillard 26,390 2,920,317 McCormick & Co. 24,979 1,212,980 10 Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Mead Johnson Nutrition 38,654 2,777,290 Molson Coors Brewing, Cl. B 30,798 1,303,987 PepsiCo 301,505 18,979,740 Philip Morris International 334,728 23,387,445 Procter & Gamble 523,668 33,509,515 Reynolds American 63,551 2,458,153 Safeway 67,189 b 1,301,451 Sara Lee 109,729 1,953,176 SUPERVALU 44,476 b 356,698 Sysco 111,374 3,087,287 Tyson Foods, Cl. A 55,377 1,068,776 Wal-Mart Stores 335,465 19,027,575 Walgreen 174,098 5,780,054 Whole Foods Market 30,018 2,164,898 Energy—11.9% Alpha Natural Resources 42,390 a 1,019,056 Anadarko Petroleum 94,163 7,391,795 Apache 72,978 7,270,798 Baker Hughes 82,138 4,763,183 Cabot Oil & Gas 20,086 1,561,084 Cameron International 46,041 a 2,262,455 Chesapeake Energy 125,631 3,532,744 Chevron 381,622 40,089,391 ConocoPhillips 261,738 18,230,052 Consol Energy 42,703 1,825,980 Denbury Resources 75,143 a 1,179,745 Devon Energy 80,390 5,221,331 Diamond Offshore Drilling 13,076 b 857,001 El Paso 145,469 3,638,180 EOG Resources 51,427 4,599,117 EQT 29,024 1,843,024 Exxon Mobil 926,577 72,356,398 FMC Technologies 46,108 a 2,066,561 Halliburton 174,136 6,505,721 Helmerich & Payne 19,961 b 1,061,526 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Hess 57,294 3,584,313 Marathon Oil 135,018 3,514,519 Marathon Petroleum 67,275 2,415,173 Murphy Oil 36,255 2,007,439 Nabors Industries 56,761 a 1,040,429 National Oilwell Varco 79,982 5,705,116 Newfield Exploration 24,617 a 991,080 Noble 47,176 a 1,695,505 Noble Energy 33,223 2,968,143 Occidental Petroleum 154,113 14,323,262 Peabody Energy 51,169 2,219,200 Pioneer Natural Resources 22,355 1,875,585 QEP Resources 34,081 1,211,580 Range Resources 30,130 2,074,149 Rowan 23,512 a 810,929 Schlumberger 257,435 18,913,749 Southwestern Energy 65,416 a 2,750,089 Spectra Energy 123,141 3,525,527 Sunoco 22,710 845,493 Tesoro 28,786 a 746,709 Valero Energy 107,240 2,638,104 Williams 111,323 3,351,936 Financial—13.6% ACE 64,000 4,617,600 Aflac 89,929 4,054,899 Allstate 98,843 2,603,525 American Express 199,214 10,084,213 American International Group 82,231 a 2,030,283 Ameriprise Financial 45,017 2,101,394 Aon 63,404 2,955,894 Apartment Investment & Management, Cl. A 23,505 c 579,868 Assurant 19,137 737,540 AvalonBay Communities 17,895 c 2,392,383 Bank of America 1,921,401 13,123,169 12 Common Stocks (continued) Shares Value ($) Financial (continued) Bank of New York Mellon 234,631 4,992,948 BB&T 131,793 3,076,049 Berkshire Hathaway, Cl. B 334,980 a 26,081,543 BlackRock 18,699 2,950,515 Boston Properties 27,862 c 2,758,059 Capital One Financial 86,631 b 3,955,571 CBRE Group, 61,813 a 1,099,035 Charles Schwab 205,058 2,518,112 Chubb 54,512 b 3,655,030 Cincinnati Financial 29,829 b 863,251 Citigroup 553,917 17,498,238 CME Group 12,883 3,550,039 Comerica 38,224 976,623 Discover Financial Services 103,158 2,430,402 E*TRADE Financial 44,378 a 481,501 Equity Residential 55,842 c 3,276,809 Federated Investors, Cl. B 18,041 352,521 Fifth Third Bancorp 172,031 2,066,092 First Horizon National 52,950 b 370,121 Franklin Resources 27,700 2,953,651 Genworth Financial, Cl. A 98,645 a 629,355 Goldman Sachs Group 96,417 10,562,482 Hartford Financial Services Group 86,714 1,669,245 HCP 76,838 b,c 3,061,994 Health Care REIT 34,183 c 1,801,102 Host Hotels & Resorts 132,254 c 1,887,265 Hudson City Bancorp 106,710 b 666,938 Huntington Bancshares 158,789 822,527 IntercontinentalExchange 14,041 a 1,823,645 Invesco 86,318 1,732,402 Janus Capital Group 33,111 b 217,208 JPMorgan Chase & Co. 743,124 25,830,990 KeyCorp 185,921 1,312,602 Kimco Realty 77,066 c 1,346,343 Legg Mason 27,487 b 755,893 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Leucadia National 36,724 985,305 Lincoln National 61,344 1,168,603 Loews 58,913 2,338,846 M&T Bank 24,210 1,842,623 Marsh & McLennan 103,741 3,176,549 MetLife 201,066 7,069,481 Moody’s 38,165 b 1,354,476 Morgan Stanley 280,734 4,952,148 NASDAQ OMX Group 24,354 a 610,068 Northern Trust 45,243 1,830,984 NYSE Euronext 49,071 1,303,816 People’s United Financial 69,251 882,950 Plum Creek Timber 31,225 b,c 1,175,934 PNC Financial Services Group 99,968 5,369,281 Principal Financial Group 60,301 1,554,560 Progressive 123,461 2,346,994 ProLogis 87,310 c 2,598,346 Prudential Financial 93,483 5,066,779 Public Storage 26,648 c 3,438,924 Regions Financial 243,569 957,226 Simon Property Group 55,795 c 7,166,310 SLM 100,764 1,377,444 State Street 94,993 3,836,767 SunTrust Banks 100,668 1,986,180 T. Rowe Price Group 49,999 2,641,947 Torchmark 19,381 793,264 Travelers 79,472 4,637,191 U.S. Bancorp 366,814 9,386,770 Unum Group 60,207 1,435,335 Ventas 54,416 c 3,026,074 Vornado Realty Trust 35,057 c 2,903,070 Wells Fargo & Co. 1,003,706 26,006,022 Weyerhaeuser 101,376 c 1,822,740 XL Group 60,347 1,311,944 Zions Bancorporation 34,936 b 606,489 14 Common Stocks (continued) Shares Value ($) Health Care—11.2% Abbott Laboratories 296,544 15,974,825 Aetna 71,450 2,840,852 Agilent Technologies 65,746 a 2,437,204 Allergan 57,884 4,869,202 AmerisourceBergen 51,410 2,097,528 Amgen 177,088 10,141,830 Baxter International 108,459 5,963,076 Becton Dickinson & Co. 41,234 3,225,736 Biogen Idec 45,873 a 5,337,782 Boston Scientific 295,908 a 1,742,898 Bristol-Myers Squibb 324,920 10,264,223 C.R. Bard 16,494 1,417,659 Cardinal Health 66,340 2,936,872 CareFusion 41,653 a 1,066,317 Celgene 87,501 a 5,672,690 Cerner 27,473 a 1,742,612 Cigna 50,841 2,254,290 Coventry Health Care 28,255 a 898,792 Covidien 94,174 4,429,945 DaVita 17,799 a 1,245,930 DENTSPLY International 26,008 b 961,256 Edwards Lifesciences 22,297 a 1,681,640 Eli Lilly & Co. 193,849 b 7,203,429 Express Scripts 92,680 a,b 4,238,256 Forest Laboratories 53,617 a 1,678,212 Gilead Sciences 147,041 a 6,125,728 Hospira 31,290 a 984,071 Humana 32,495 2,758,501 Intuitive Surgical 7,433 a 3,224,881 Johnson & Johnson 522,094 33,617,633 Laboratory Corp. of America Holdings 18,741 a,b 1,571,433 Life Technologies 33,329 a 1,355,490 McKesson 47,570 3,879,334 Medco Health Solutions 73,518 a 4,033,197 Medtronic 202,416 7,031,932 Merck & Co. 585,572 20,202,234 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Mylan 81,293 a 1,590,904 Patterson 19,262 606,175 PerkinElmer 21,276 439,775 Pfizer 1,486,828 28,636,307 Quest Diagnostics 29,845 1,665,351 St. Jude Medical 62,243 2,427,477 Stryker 63,179 3,026,906 Tenet Healthcare 97,717 a 462,201 Thermo Fisher Scientific 72,721 a 3,655,685 UnitedHealth Group 206,357 9,903,072 Varian Medical Systems 22,447 a,b 1,318,088 Waters 17,179 a 1,376,381 Watson Pharmaceuticals 24,038 a 1,614,392 WellPoint 69,701 4,802,399 Zimmer Holdings 36,354 a 1,913,311 Industrial—10.6% 3M 135,386 b 10,698,202 Avery Dennison 20,459 544,209 Boeing 140,590 9,249,416 C.H. Robinson Worldwide 30,754 2,135,250 Caterpillar 122,777 11,597,515 Cintas 20,294 b 606,588 CSX 208,239 4,624,988 Cummins 36,999 3,678,811 Danaher 108,346 5,238,529 Deere & Co. 78,885 5,987,372 Dover 34,968 1,941,773 Dun & Bradstreet 9,893 661,446 Eaton 65,761 2,947,408 Emerson Electric 142,995 6,880,919 Equifax 23,482 825,392 Expeditors International of Washington 39,759 1,813,010 Fastenal 57,193 b 2,178,481 FedEx 59,628 4,879,359 Flowserve 10,751 996,510 Fluor 33,251 1,890,319 16 Common Stocks (continued) Shares Value ($) Industrial (continued) Ford Motor 722,930 a 8,443,822 General Dynamics 68,954 4,426,157 General Electric 2,019,586 33,747,282 Goodrich 23,432 2,873,466 Honeywell International 148,955 7,805,242 Illinois Tool Works 94,934 4,616,640 Ingersoll-Rand 62,400 1,942,512 Iron Mountain 38,640 b 1,195,135 Jacobs Engineering Group 23,397 a 907,804 Joy Global 19,728 1,720,282 L-3 Communications Holdings 20,600 1,396,268 Lockheed Martin 52,469 b 3,982,397 Masco 68,733 659,837 Norfolk Southern 66,290 4,904,797 Northrop Grumman 52,620 3,038,805 PACCAR 70,162 b 3,033,805 Pall 21,486 1,099,439 Parker Hannifin 29,578 2,412,086 Pitney Bowes 39,115 b 797,164 Precision Castparts 27,173 4,433,275 Quanta Services 42,643 a 890,812 R.R. Donnelley & Sons 34,678 b 565,251 Raytheon 67,416 2,979,113 Republic Services 60,902 1,733,271 Robert Half International 29,225 b 772,417 Rockwell Automation 27,365 1,851,242 Rockwell Collins 28,749 1,605,057 Roper Industries 18,411 1,493,132 Ryder System 10,206 519,894 Snap-on 10,561 566,809 Southwest Airlines 151,228 1,292,999 Stericycle 16,537 a,b 1,382,162 Textron 54,962 b 1,067,362 Tyco International 89,600 4,081,280 Union Pacific 93,395 9,299,340 United Parcel Service, Cl. B 186,958 13,131,930 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) United Technologies 173,520 13,531,090 W.W. Grainger 11,573 1,982,571 Waste Management 90,222 b 2,971,010 Xylem 35,285 a 943,521 Information Technology—19.2% Accenture, Cl. A 123,506 7,442,472 Adobe Systems 96,632 a 2,841,947 Advanced Micro Devices 115,004 a,b 670,473 Akamai Technologies 36,831 a 992,227 Altera 60,495 2,293,970 Amphenol, Cl. A 33,076 b 1,570,779 Analog Devices 57,634 2,107,675 Apple 176,537 a 71,458,647 Applied Materials 248,102 3,056,617 Autodesk 42,914 a 1,484,824 Automatic Data Processing 93,332 4,884,064 BMC Software 33,628 a 1,168,909 Broadcom, Cl. A 90,378 a 3,261,742 CA 70,857 1,534,763 Cisco Systems 1,047,876 19,417,142 Citrix Systems 35,446 a 2,581,532 Cognizant Technology Solutions, Cl. A 58,150 a 4,230,413 Computer Sciences 30,641 963,966 Compuware 44,846 a 378,949 Corning 298,060 4,259,277 Dell 295,797 a 4,676,551 eBay 217,266 a 6,915,577 Electronic Arts 62,012 a 1,447,980 EMC 391,775 a 9,602,405 F5 Networks 15,449 a 1,605,924 Fidelity National Information Services 47,312 1,238,628 First Solar 11,160 a,b 555,433 Fiserv 26,960 a 1,587,135 FLIR Systems 30,941 813,748 Google, Cl. A 47,980 a 28,434,867 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Harris 22,196 837,899 Hewlett-Packard 395,093 10,513,425 Intel 1,000,601 24,554,749 International Business Machines 227,598 42,021,419 Intuit 57,801 3,102,180 Jabil Circuit 33,872 696,408 JDS Uniphase 42,350 a 508,200 Juniper Networks 102,222 a 2,501,372 KLA-Tencor 31,184 1,468,455 Lexmark International, Cl. A 16,111 510,719 Linear Technology 42,366 1,368,845 LSI 105,139 a 657,119 MasterCard, Cl. A 20,287 7,044,458 MEMC Electronic Materials 46,520 a,b 278,655 Microchip Technology 35,403 b 1,280,172 Micron Technology 190,736 a 1,066,214 Microsoft 1,420,652 37,831,963 Molex 27,123 b 669,667 Monster Worldwide 26,353 a 243,238 Motorola Mobility Holdings 49,942 a 1,941,745 Motorola Solutions 57,661 2,704,878 NetApp 70,636 a 2,893,251 Novellus Systems 12,382 a,b 427,798 NVIDIA 115,753 a 1,713,144 Oracle 752,625 24,663,521 Paychex 61,300 1,786,282 QUALCOMM 319,979 16,510,916 Red Hat 36,872 a 1,830,695 SAIC 52,631 a,b 654,203 Salesforce.com 25,763 a 3,430,859 SanDisk 45,434 a 2,302,141 Symantec 141,997 a 2,415,369 TE Connectivity 82,500 2,932,875 Tellabs 78,596 340,321 Teradata 31,719 a 1,892,356 Teradyne 36,533 a,b 523,153 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Texas Instruments 220,765 6,784,108 Total System Services 29,432 585,402 VeriSign 31,262 1,003,198 Visa, Cl. A 97,338 b 9,077,742 Western Digital 43,259 a 1,152,420 Western Union 121,829 2,128,353 Xerox 269,783 2,206,825 Xilinx 50,600 1,693,076 Yahoo! 240,723 a 3,764,908 Materials—3.5% Air Products & Chemicals 39,943 3,440,690 Airgas 13,582 936,479 AK Steel Holding 23,726 b 197,638 Alcoa 201,022 2,162,997 Allegheny Technologies 19,686 913,430 Ball 32,946 1,138,943 Bemis 20,628 b 579,853 CF Industries Holdings 13,512 2,192,592 Cliffs Natural Resources 27,296 1,862,133 Dow Chemical 223,566 6,233,020 E.I. du Pont de Nemours & Co. 176,812 8,499,353 Eastman Chemical 27,680 1,087,547 Ecolab 43,589 b 2,346,832 FMC 14,007 1,105,012 Freeport-McMoRan Copper & Gold 180,346 7,260,730 International Flavors & Fragrances 14,831 898,165 International Paper 83,611 2,316,025 MeadWestvaco 32,383 903,810 Monsanto 102,002 7,420,646 Mosaic 52,691 3,085,585 Newmont Mining 93,399 6,241,855 Nucor 59,627 2,252,708 Owens-Illinois 31,473 a 631,978 20 Common Stocks (continued) Shares Value ($) Materials (continued) PPG Industries 30,532 2,638,270 Praxair 57,803 5,876,831 Sealed Air 31,883 567,517 Sherwin-Williams 17,230 1,425,093 Sigma-Aldrich 23,648 1,548,471 Titanium Metals 16,535 b 276,961 United States Steel 27,293 b 692,150 Vulcan Materials 24,729 773,770 Telecommunication Services—2.9% American Tower, Cl. A 75,261 a 4,146,881 AT&T 1,129,001 33,091,019 CenturyLink 115,454 4,070,908 Frontier Communications 192,803 b 1,206,947 MetroPCS Communications 51,728 a 439,688 Sprint Nextel 561,014 a 1,441,806 Verizon Communications 539,269 19,942,168 Windstream 97,606 1,187,865 Utilities—3.6% AES 122,428 a 1,373,642 Ameren 46,377 1,478,499 American Electric Power 90,854 3,568,745 CenterPoint Energy 79,957 1,666,304 CMS Energy 47,029 979,144 Consolidated Edison 55,749 3,226,195 Constellation Energy Group 38,647 1,534,286 Dominion Resources 108,857 5,615,933 DTE Energy 31,659 1,649,750 Duke Energy 252,893 5,164,075 Edison International 61,522 2,497,793 Entergy 33,992 2,351,227 Exelon 125,244 5,559,581 FirstEnergy 78,873 3,546,130 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Integrys Energy Group 14,129 747,565 NextEra Energy 79,696 b 4,494,854 Nicor 8,194 460,913 NiSource 53,735 1,187,006 Northeast Utilities 33,023 1,141,605 NRG Energy 44,729 a 958,095 ONEOK 19,980 1,519,479 Pepco Holdings 44,188 874,922 PG&E 75,385 3,234,017 Pinnacle West Capital 20,917 953,397 PPL 110,311 3,239,834 Progress Energy 55,717 2,902,856 Public Service Enterprise Group 95,853 3,230,246 SCANA 22,560 b 953,837 Sempra Energy 45,235 2,430,477 Southern 163,375 7,057,800 TECO Energy 39,043 b 725,029 Wisconsin Energy 45,208 1,466,095 Xcel Energy 90,937 2,350,720 Total Common Stocks (cost $1,401,890,956) Principal Short-Term Investments—.2% Amount ($) Value ($) U.S. Treasury Bills: 0.04%, 3/8/12 2,680,000 d 2,679,786 0.03%, 3/22/12 1,270,000 d 1,269,837 Total Short-Term Investments (cost $3,949,514) Other Investment—2.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $51,146,476) 51,146,476 e 22 Investment of Cash Collateral for Securities Loaned—1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $32,662,023) 32,662,023 e Total Investments (cost $1,489,648,969) % Liabilities, Less Cash and Receivables %) ) Net Assets % REIT—Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2011, the value of the fund’s securities on loan was $31,238,831 and the value of the collateral held by the fund was $32,909,422, consisting of cash collateral of $32,662,023 and U.S. Government and Agency securities valued at $247,399. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 19.2 Short-Term/ Financial 13.6 Money Market Investments 4.0 Energy 11.9 Utilities 3.6 Health Care 11.2 Materials 3.5 Consumer Staples 10.8 Telecommunication Services 2.9 Industrial 10.6 Consumer Discretionary 10.1 † Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES October 31, 2011 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2011 ($) Financial Futures Long Standard & Poor’s 500 E-mini 917 57,280,405 December 2011 See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $31,238,831)—Note 1(b): Unaffiliated issuers 1,405,840,470 2,178,565,538 Affiliated issuers 83,808,499 83,808,499 Cash 1,836,894 Dividends and securities lending income receivable 2,494,077 Receivable for investment securities sold 1,627,234 Receivable for shares of Common Stock subscribed 1,422,588 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 912,150 Liability for securities on loan—Note 1(b) 32,662,023 Payable for shares of Common Stock redeemed 3,256,288 Payable for futures variation margin—Note 4 1,457,498 Payable for investment securities purchased 942,815 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,467,002,913 Accumulated undistributed investment income—net 27,402,391 Accumulated net realized gain (loss) on investments (39,945,241 ) Accumulated net unrealized appreciation (depreciation) on investments (including $3,338,925 net unrealized appreciation on financial futures) 776,063,993 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 63,920,183 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Year Ended October 31, 2011 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 48,447,240 Affiliated issuers 27,666 Income from securities lending—Note 1(b) 169,803 Interest 1,647 Total Income Expenses: Management fee—Note 3(a) 5,926,662 Shareholder servicing costs—Note 3(b) 5,926,662 Directors’ fees—Note 3(a) 125,859 Loan commitment fees—Note 2 31,851 Interest expense—Note 2 3,325 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (125,859 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 8,634,392 Net realized gain (loss) on financial futures 1,015,091 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 128,035,451 Net unrealized appreciation (depreciation) on financial futures 3,052,993 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2011 2010 Operations ($): Investment income—net 36,757,856 35,571,695 Net realized gain (loss) on investments 9,649,483 105,997,529 Net unrealized appreciation (depreciation) on investments 131,088,444 199,240,314 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (34,804,705 ) (38,533,901 ) Net realized gain on investments (51,832,641 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 531,886,911 485,529,471 Dividends reinvested 84,742,937 37,789,348 Cost of shares redeemed (804,836,248 ) (736,607,359 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 2,327,872,019 2,238,884,922 End of Period Undistributed investment income—net 27,402,391 25,855,411 Capital Share Transactions (Shares): Shares sold 15,132,550 15,329,187 Shares issued for dividends reinvested 2,446,143 1,196,255 Shares redeemed (22,893,993 ) (23,322,185 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 33.62 29.45 27.66 44.18 40.57 Investment Operations: Investment income—net a .55 .49 .53 .66 .61 Net realized and unrealized gain (loss) on investments 2.00 4.19 1.93 (16.51 ) 4.90 Total from Investment Operations 2.55 4.68 2.46 (15.85 ) 5.51 Distributions: Dividends from investment income—net (.51 ) (.51 ) (.67 ) (.67 ) (.56 ) Dividends from net realized gain on investments (.76 ) — — — (1.34 ) Total Distributions (1.27 ) (.51 ) (.67 ) (.67 ) (1.90 ) Net asset value, end of period 34.90 33.62 29.45 27.66 44.18 Total Return (%) 7.61 16.02 9.42 (36.38 ) 14.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.55 1.55 2.06 1.77 1.47 Portfolio Turnover Rate 3.38 5.45 4.36 4.95 4.71 Net Assets, end of period ($ x 1,000) 2,230,524 2,327,872 2,238,885 2,090,178 3,735,372 a Based on average shares outstanding at each month end. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus S&P 500 Index Fund (the “fund”) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to match the performance of the Standard & Poor’s 500 Composite Stock Price Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official 30 closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Directors. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 2,174,615,915 — — Mutual Funds 83,808,499 — — U.S. Treasury — 3,949,623 — Other Financial Instruments: Futures †† 3,338,925 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. In May 2011, FASB issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)” (“ASU 2011-04”). ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measure- 32 ment to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value mea-surements.The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2011, The Bank of New York Mellon earned $72,775 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2011 were as follows: Affiliated Investment Value Value Net Company 10/31/2010 ($) Purchases ($) Sales ($) 10/31/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,865,000 393,785,258 347,503,782 51,146,476 2.3 Dreyfus Institutional Cash Advantage Fund † 51,226,301 1,098,897,011 1,117,461,289 32,662,023 1.5 Total † On June 7, 2011, Dreyfus Institutional Cash Advantage Plus Fund was acquired by Dreyfus Institutional Cash Advantage Fund, resulting in a transfer of shares. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes 34 interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $30,073,291, undistributed capital gains $10,739,883 and unrealized appreciation $722,707,969. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2011 and October 31, 2010 were as follows: ordinary income $34,804,705 and $38,533,901 and long-term capital gains $51,832,641 and $0, respectively. During the period ended October 31, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, the fund decreased accumulated undistributed investment income-net by $406,171 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2011, was approximately $240,500 with a related weighted average annualized interest rate of 1.38%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (“Agreement”) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex.Annual retainer fees and attendance fees are allocated to each fund based on net assets. During the period ended October 31, 2011, fees reimbursed by the Manager amounted to $125,859. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the fund’s average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2011, the fund was charged $5,926,662 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $456,075 and shareholder services plan fees $456,075. 36 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2011, amounted to $79,445,940 and $359,304,653, respectively. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at October 31, 2011 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2011: Average Market Value ($) Equity futures contracts 28,428,213 At October 31, 2011, the cost of investments for federal income tax purposes was $1,539,666,068; accordingly, accumulated net unrealized appreciation on investments was $722,707,969, consisting of $962,223,416 gross unrealized appreciation and $239,515,447 gross unrealized depreciation. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 5—Pending Legal Matters: The fund and more than two hundred other entities have been named as defendants in two pending litigations (Deutsche Bank Trust Co., Americas et al. v.Adaly Opportunity Fund TD Secs. Inc. et al., No. 11-cv-04784, filed July 12, 2011 in the United States District Court for the Southern District of NewYork (“Deutsche Bank v.Adaly”), and Niese et al. v.Alliance Bernstein L.P. et al., No. 11-cv-04538, filed July 1, 2011 in the United States District Court for the Southern District of New York) against shareholders of the Tribune Company who received payment for their shares in June or December 2007, as part of a leveraged buyout of the company (the “LBO”).Approximately one year after the LBO was concluded, the Tribune Company filed for bankruptcy. Thereafter, in approximately June 2011, certain Tribune Company creditors filed dozens of complaints in various courts throughout the country, including complaints in the two actions referred to above, alleging that the payments made to shareholders in the LBO were “fraudulent conveyances,” and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims. In Deutsche Bank v.Adaly, the fund and eleven other defendants are named as shareholder defendants class representatives. In addition, there is a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company (The Official Committee of Unsecured Creditors of Tribune Co. v. Fitzsimons et al., Bankr. D. Del. Adv. Pro. No. 10-54010 (KJC), filed Nov. 1, 2010). In this case, the Creditors Committee seeks recovery for alleged “fraudulent conveyances” from approximately 27,000 Tribune shareholders, including the fund, in an Amended Complaint filed in December 2010. At this early stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss or range of loss that may result. 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus S&P 500 Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus S&P 500 Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2011 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus S&P 500 Index Fund at October 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2011 The Fund 39 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended October 31, 2011 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2011, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $34,804,705 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2012 of the percentage applicable to the preparation of their 2011 income tax returns.Also, the fund hereby designates $.7573 per share as a long-term capital gain distribution paid on December 29, 2010 and also designates $.0026 per share as a long-term capital gain distribution paid on March 29, 2011. 40 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (68) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 ————— David P. Feldman (71) Board Member (1989) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 50 The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) (continued) Ehud Houminer (71) Board Member (1996) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-present) No. of Portfolios for which Board Member Serves: 64 ————— Dr. Martin Peretz (72) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member 42 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 75 investment companies (comprised of 167 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 38 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since August 2001. The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 59 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since November 1990. 44 JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (76 investment companies, comprised of 192 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 54 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. STEPHEN J. STOREN, Anti-Money Laundering Compliance Officer since May 2011. Chief Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 72 investment companies (comprised of 188 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Distributor since October 1999. The Fund 45 ` For More Information Ticker Symbol: PEOPX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Smallcap Stock Index Fund ANNUAL REPORT October 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 27 Statement of Financial Futures 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Important Tax Information 44 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Smallcap Stock Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Smallcap Stock Index Fund, covering the 12-month period from November 1, 2010, through October 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors were encouraged by expectations of a more robust economic recovery into the first quarter of 2011, but sentiment subsequently deteriorated due to disappointing economic data, rising commodity prices, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. Stocks have been sensitive to these macroeconomic developments, often regardless of underlying company fundamentals. Indeed, market declines were particularly severe during August and September after a major credit rating agency downgraded U.S. long-term debt, while October ranked as one of the best months of the past decade. The economic outlook currently remains clouded by market turbulence and political infighting, but we believe that a continued subpar global expansion is more likely than a return to recession. Although Europe continues to struggle with a debt crisis, inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In the United States, moderately low core inflation and an accommodative monetary policy could help support near-trend growth despite ongoing deleveraging activity in the private sector.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2010, through October 31, 2011, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2011, Dreyfus Smallcap Stock Index Fund produced a total return of 10.29%. 1 In comparison, the Standard & Poor’s SmallCap 600 Index (the “S&P 600 Index”), the fund’s benchmark, produced a 10.54% total return for the same period. Although small-cap stocks rallied through the first quarter of 2011 as an economic recovery appeared to gain traction, renewed macroeconomic concerns later caused the market to give back many of its previous gains. The fund produced a lower return than its benchmark.The difference in return between the fund and the S&P 600 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 600 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 600 Index by generally investing in a representative sample of the stocks listed in the S&P 600 Index. The S&P 600 Index is composed of 600 domestic stocks across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 600 Index than smaller ones. The fund may also use stock index futures as a substitute for the sale or purchase of stocks. Global Economic Concerns Weighed on Equities Gains in employment, consumer spending and corporate earnings supported a U.S. stock market rally over the first several months of the reporting period as investors looked forward to better business conditions. However, the rally was interrupted in February 2011 when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when catastrophic natural and nuclear disasters in Japan disrupted the global industrial supply chain and derailed one of the world’s larger economies. Nonetheless, investors proved The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) resilient at the time, and stocks rebounded quickly from these unexpected shocks. Investor sentiment began to deteriorate in earnest in late April when Greece appeared headed for default on its sovereign debt and pressures mounted on the banking systems of other peripheral members of the European Union. In addition, U.S. economic data proved more disappointing than expected, and investors reacted cautiously to a contentious political debate regarding U.S. government spending, borrowing and taxes. Stocks suffered bouts of heightened volatility when newly risk-averse investors shifted their focus from more speculative companies and market sectors to industry groups that historically have held up well under uncertain economic conditions.Volatility was particularly severe in August and September, after a major credit-rating agency downgraded its assessment of long-term U.S. government debt. In contrast, the market rebounded strongly in October when some macroeconomic worries seemed to ease. Small-cap stocks produced higher returns than mid- and large-cap stocks for the reporting period overall. Small-Cap Stocks Produced Mixed Results The health care, information technology and energy sectors led the S&P 600 Index’s advance over the reporting period. In the health care sector, heightened mergers-and-acquisitions activity lifted stock prices of small pharmaceutical developers as large-cap drug companies sought to fill their product development pipelines. In addition, some biotechnology firms—such as Regeneron Pharmaceuticals and Questcor Pharmaceuticals—announced progress toward the introduction of new products, boosting their value as potential takeover targets. Meanwhile, health care providers Healthspring and AMERIGROUP also benefited from takeover speculation as larger insurers try to grow their subscriber bases and achieve greater economies of scale. Among information technology companies, several small-cap companies, including microchip maker Cypress Semiconductor , benefited from trends toward touch-screen technology and “cloud computing,” in which business enterprises maintain data and applications over the Internet. Varian Semiconductor gained substantial value after receiving a takeover offer from industry giant Applied Materials. In the energy 4 sector, better-than-expected revenues from refinery operations buoyed HollyFrontier, while rising demand for domestic natural gas production lifted the stocks of service provider Oil States International and hydraulic fracturing specialist CARBO Ceramics . Disappointments during the reporting period included the telecommunications services sector, which comprises a relatively small portion of the S&P 600 Index.The sector was hurt by competitive pressures from large-cap companies, which adversely affected small-cap service providers such as Neutral Tandem and Cbeyond. Results from the materials sector were undermined by weakness among chemical companies, including plastic producers PolyOne and Kraton Performance Polymers, that proved unable to pass along higher input costs to their customers. Index Funds Offer Diversification Benefits As an index portfolio, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the small-cap stocks listed in the S&P 600 Index.The fund offers a diversified investment vehicle that can help investors manage the risks of investing in small-cap stocks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small-cap companies often experience sharper price fluctuations than stocks of larger-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,” and “S&P SmallCap 600 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund. The fund is not sponsored, endorsed, managed, advised, sold or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/11 1 Year 5 Years 10 Years Fund % % % Standard & Poor’s SmallCap 600 Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Smallcap Stock Index Fund on 10/31/01 to a $10,000 investment made in the Standard & Poor’s SmallCap 600 Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Smallcap Stock Index Fund from May 1, 2011 to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2011 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2011 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2011 Common Stocks—98.9% Shares Value ($) Consumer Discretionary—14.8% American Public Education 40,666 a 1,456,249 Arbitron 67,910 2,698,064 Arctic Cat 27,687 a 562,323 Audiovox, Cl. A 48,992 a 348,333 Big 5 Sporting Goods 46,114 356,461 Biglari Holdings 2,550 a 880,056 BJ’s Restaurants 49,939 a 2,643,271 Blue Nile 30,806 a 1,390,275 Blyth 12,616 704,351 Boyd Gaming 125,588 a 813,810 Brown Shoe 70,621 629,233 Brunswick 213,490 3,770,233 Buckle 52,950 2,359,452 Buffalo Wild Wings 37,976 a 2,514,771 Cabela’s 76,623 a 1,909,445 Callaway Golf 81,253 472,080 Capella Education 35,013 a 1,218,803 Carter’s 114,079 a 4,345,269 Cato, Cl. A 68,682 1,760,320 CEC Entertainment 52,103 1,647,497 Children’s Place Retail Stores 58,499 a 2,746,528 Christopher & Banks 79,127 263,493 Coinstar 73,783 a 3,522,400 Corinthian Colleges 71,585 a 136,727 Cracker Barrel Old Country Store 54,642 2,316,274 Crocs 201,209 a 3,555,363 DineEquity 28,096 a 1,319,388 Drew Industries 34,192 821,634 E.W. Scripps, Cl. A 84,039 a 700,885 Ethan Allen Interiors 70,180 1,389,564 Finish Line, Cl. A 112,112 2,253,451 Fred’s, Cl. A 92,219 1,124,150 Genesco 52,058 a 3,068,299 Group 1 Automotive 52,137 2,375,362 Haverty Furniture 28,942 336,306 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Helen of Troy 65,695 a 1,900,556 Hibbett Sports 66,648 a 2,745,231 Hillenbrand 125,187 2,642,698 Hot Topic 70,920 536,155 HSN 81,853 2,919,697 Iconix Brand Group 173,997 a 3,123,246 Interval Leisure Group 77,377 a 1,068,576 iRobot 46,245 a 1,565,856 Jack in the Box 110,260 a 2,269,151 JAKKS Pacific 78,377 1,486,812 JOS. A. Bank Clothiers 59,718 a 3,191,330 K-Swiss, Cl. A 38,118 a 171,531 Kirkland’s 31,269 a 351,464 La-Z-Boy 124,334 a 1,263,233 Lincoln Educational Services 51,385 480,450 Lithia Motors, Cl. A 49,075 1,009,473 Live Nation 327,776 a 3,077,817 Liz Claiborne 140,802 a 1,127,824 Lumber Liquidators Holdings 43,522 a 651,524 M/I Homes 43,006 a 321,255 Maidenform Brands 54,252 a 1,333,514 Marcus 46,739 557,129 MarineMax 45,416 a 369,686 Men’s Wearhouse 118,586 3,661,936 Meritage Homes 60,621 a 1,076,023 Midas 23,051 a 210,225 Monarch Casino & Resort 17,578 a 180,878 Monro Muffler Brake 71,894 2,666,548 Movado Group 39,189 655,632 Multimedia Games Holding Company 80,390 a 531,378 NutriSystem 66,894 826,810 O’Charleys 49,617 a 308,122 OfficeMax 152,121 a 778,860 Oxford Industries 31,942 1,261,709 P.F. Chang’s China Bistro 56,984 1,772,202 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Papa John’s International 52,103 a 1,758,997 Peet’s Coffee & Tea 22,859 a 1,456,575 PEP Boys-Manny Moe & Jack 128,290 1,475,335 Perry Ellis International 24,744 a 621,074 PetMed Express 49,956 498,061 Pinnacle Entertainment 141,567 a 1,602,538 Pool 111,197 3,249,176 Quiksilver 249,816 a 836,884 Red Robin Gourmet Burgers 38,055 a 954,039 Ruby Tuesday 159,593 a 1,338,985 Rue21 34,618 a 922,224 Ruth’s Hospitality Group 69,909 a 329,970 Select Comfort 131,188 a 2,724,775 Shuffle Master 143,363 a 1,521,081 Skechers USA, Cl. A 57,796 a 824,171 Sonic 151,197 a 1,120,370 Sonic Automotive, Cl. A 68,643 1,006,993 Spartan Motors 84,289 413,016 Stage Stores 81,737 1,277,549 Standard Motor Products 52,014 808,818 Standard-Pacific 104,840 a 318,714 Stein Mart 53,935 391,029 Steven Madden 84,264 a 3,109,342 Sturm Ruger & Co. 45,673 1,384,805 Superior Industries International 64,277 1,175,626 Texas Roadhouse 136,613 1,957,664 True Religion Apparel 62,993 a 2,136,723 Tuesday Morning 100,089 a 362,322 Universal Electronics 30,673 a 570,211 Universal Technical Institute 60,959 a 870,495 Vitamin Shoppe 61,052 a 2,302,271 Winnebago Industries 43,391 a 353,203 Wolverine World Wide 100,971 3,829,830 Zale 60,203 a 222,149 Zumiez 49,385 a 1,123,509 10 Common Stocks (continued) Shares Value ($) Consumer Staples—4.2% Alliance One International 116,613 a 311,357 Andersons 43,476 1,605,134 B&G Foods 92,575 1,964,441 Boston Beer, Cl. A 23,354 a 2,066,362 Cal-Maine Foods 29,253 974,710 Calavo Growers 25,423 573,797 Casey’s General Stores 91,126 4,515,293 Central Garden & Pet, Cl. A 148,949 a 1,309,262 Darling International 239,511 a 3,357,944 Diamond Foods 45,545 2,994,584 Hain Celestial Group 99,877 a 3,351,872 Inter Parfums 35,136 647,908 J&J Snack Foods 32,700 1,686,339 Medifast 39,455 a 648,640 Nash Finch 28,940 761,701 Prestige Brands Holdings 86,773 a 918,058 Sanderson Farms 33,972 1,681,614 Seneca Foods, Cl. A 20,597 a 433,567 Snyders-Lance 91,597 1,943,688 Spartan Stores 55,528 950,639 TreeHouse Foods 76,878 a 4,715,697 United Natural Foods 102,555 a 3,744,283 WD-40 35,334 1,555,403 Energy—4.4% Approach Resources 54,434 a 1,328,734 Basic Energy Services 56,930 a 1,044,096 Bristow Group 85,851 4,273,663 Contango Oil & Gas 29,079 a 1,870,943 Georesources 43,261 a 1,148,147 Gulf Island Fabrication 30,108 838,508 Gulfport Energy 84,790 a 2,640,361 Hornbeck Offshore Services 53,839 a 1,768,073 ION Geophysical 330,249 a 2,516,497 Lufkin Industries 66,795 3,946,917 Matrix Service 65,606 a 696,736 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Overseas Shipholding Group 50,866 634,808 OYO Geospace 10,243 a 804,895 Penn Virginia 67,336 410,076 Petroleum Development 44,296 a 1,156,569 PetroQuest Energy 142,646 a 1,039,889 Pioneer Drilling 137,408 a 1,358,965 SEACOR Holdings 50,932 4,336,860 Stone Energy 120,082 a 2,916,792 Swift Energy 98,452 a 3,014,600 Tetra Technologies 178,224 a 1,693,128 World Fuel Services 146,407 5,834,319 Financial—19.7% Acadia Realty Trust 72,296 b 1,497,973 AMERISAFE 38,602 a 831,873 Bank Mutual 52,675 175,408 Bank of the Ozarks 47,782 1,188,338 BioMed Realty Trust 276,347 b 5,004,644 Boston Private Financial Holdings 188,207 1,426,609 Brookline Bancorp 143,586 1,200,379 Calamos Asset Management, Cl. A 45,930 573,666 Cash America International 64,471 3,529,787 Cedar Shopping Centers 103,125 b 378,469 City Holding 34,277 1,126,342 Colonial Properties Trust 184,066 b 3,732,858 Columbia Banking System 92,895 1,771,508 Community Bank System 69,282 1,770,848 Delphi Financial Group, Cl. A 123,805 3,278,356 DiamondRock Hospitality 400,170 b 3,621,538 Dime Community Bancshares 39,459 470,351 EastGroup Properties 55,245 b 2,409,234 eHealth 60,882 a 904,098 Employers Holdings 60,945 988,528 Encore Capital Group 32,501 a 880,452 Entertainment Properties Trust 105,196 b 4,712,781 Extra Space Storage 207,836 b 4,682,545 12 Common Stocks (continued) Shares Value ($) Financial (continued) EZCORP, Cl. A 104,072 a 2,891,120 F.N.B 272,035 2,744,833 Financial Engines 69,027 a 1,567,603 First BanCorp 20,765 a 73,923 First Cash Financial Services 62,513 a 2,594,289 First Commonwealth Financial 245,573 1,132,092 First Financial Bancorp 109,114 1,789,470 First Financial Bankshares 67,081 2,130,493 First Midwest Bancorp 160,781 1,448,637 Forestar Group 60,146 a 781,898 Franklin Street Properties 153,850 b 1,953,895 Getty Realty 60,721 b 967,893 Glacier Bancorp 136,861 1,553,372 Hanmi Financial 348,323 a 348,323 Healthcare Realty Trust 151,357 b 2,859,134 Home Bancshares 48,869 1,145,978 Horace Mann Educators 97,215 1,307,542 Independent Bank/MA 47,127 1,221,532 Infinity Property & Casualty 27,991 1,622,358 Inland Real Estate 212,830 b 1,596,225 Interactive Brokers Group, Cl. A 103,509 1,591,968 Investment Technology Group 120,826 a 1,378,625 Kilroy Realty 119,626 b 4,389,078 Kite Realty Group Trust 162,092 b 669,440 LaSalle Hotel Properties 199,731 b 4,775,568 Lexington Realty Trust 346,448 b 2,723,081 LTC Properties 68,508 b 1,942,887 Meadowbrook Insurance Group 98,691 1,022,439 Medical Properties Trust 235,709 b 2,380,661 Mid-America Apartment Communities 76,548 b 4,776,595 Nara Bancorp 111,425 a 944,884 National Financial Partners 103,384 a 1,413,259 National Penn Bancshares 287,438 2,242,016 National Retail Properties 194,869 b 5,310,180 Navigators Group 27,164 a 1,239,222 NBT Bankcorp 74,121 1,595,084 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Northwest Bancshares 213,455 2,661,784 Old National Bancorp 221,216 2,559,469 Oritani Financial 125,918 1,631,897 PacWest Bancorp 64,287 1,134,023 Parkway Properties 55,873 b 717,968 Pennsylvania Real Estate Investment Trust 144,931 b 1,486,992 Pinnacle Financial Partners 71,304 a 1,070,273 Piper Jaffray 29,132 a 604,780 Portfolio Recovery Associates 36,989 a 2,594,408 Post Properties 118,253 b 4,857,833 Presidential Life 45,610 452,451 PrivateBancorp 148,111 1,614,410 ProAssurance 70,814 5,420,812 Prospect Capital 198,161 1,896,401 Provident Financial Services 101,305 1,311,900 PS Business Parks 47,423 b 2,524,326 RLI 42,014 2,955,265 S&T Bancorp 49,864 930,961 Safety Insurance Group 28,970 1,234,701 Saul Centers 17,847 b 639,636 Selective Insurance Group 120,416 1,930,268 Signature Bank 106,223 a 5,921,932 Simmons First National, Cl. A 35,400 918,984 Sovran Self Storage 66,736 b 2,949,731 Sterling Bancorp 92,716 764,907 Stewart Information Services 58,941 591,768 Stifel Financial 108,375 a 3,453,911 Susquehanna Bancshares 383,212 2,782,119 SWS Group 66,150 a 364,487 Tanger Factory Outlet Centers 176,649 b 4,974,436 Texas Capital Bancshares 91,197 a 2,553,516 Tompkins Financial 20,054 790,729 Tower Group 83,113 1,972,271 Trustco Bank 239,762 1,189,220 UMB Financial 70,312 2,592,403 Umpqua Holdings 279,909 3,204,958 14 Common Stocks (continued) Shares Value ($) Financial (continued) United Bankshares 102,587 2,435,415 United Community Banks 51,750 a 382,433 United Fire & Casualty 44,689 840,600 Universal Health Realty Income Trust 27,265 b 1,035,252 Urstadt Biddle Properties, Cl. A 59,422 b 1,060,088 Wilshire Bancorp 132,733 a 453,947 Wintrust Financial 68,194 1,969,443 World Acceptance 38,226 a 2,585,989 Health Care—12.0% Abaxis 43,744 a 1,227,457 Affymetrix 205,373 a 1,148,035 Air Methods 22,525 a 1,820,470 Align Technology 162,248 a 3,736,571 Almost Family 20,005 a 372,893 Amedisys 46,752 a 613,854 AMN Healthcare Services 54,350 a 257,619 AmSurg 81,641 a 2,067,967 Analogic 26,377 1,426,468 ArQule 94,202 a 547,314 Bio-Reference Labs 50,224 a 1,006,489 Cambrex 76,858 a 423,488 Cantel Medical 33,730 930,948 Centene 109,618 a 3,853,073 Chemed 51,407 3,051,520 Computer Programs & Systems 18,947 967,623 CONMED 53,206 a 1,397,722 CorVel 18,192 a 938,161 Cross Country Healthcare 71,128 a 355,640 CryoLife 111,987 a 516,260 Cubist Pharmaceuticals 122,629 a 4,636,602 Cyberonics 61,365 a 1,767,312 Emergent BioSolutions 57,047 a 1,075,906 Ensign Group 20,145 458,500 Enzo Biochem 76,337 a 218,324 eResearch Technology 130,080 a 664,709 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Gentiva Health Services 45,610 a 188,825 Greatbatch 68,235 a 1,523,688 Haemonetics 62,383 a 3,802,244 Hanger Orthopedic Group 67,793 a 1,177,564 Healthspring 141,030 a 7,607,158 Healthways 83,876 a 600,552 Hi-Tech Pharmacal 17,387 a 617,586 HMS Holdings 174,337 a 4,260,796 ICU Medical 24,931 a 980,038 Integra LifeSciences Holdings 51,539 a 1,652,340 Invacare 85,125 1,911,056 IPC The Hospitalist 28,880 a 1,210,938 Kensey Nash 30,524 a 820,485 Kindred Healthcare 95,813 a 1,116,221 Landauer 16,638 852,698 LHC Group 35,571 a 558,109 Magellan Health Services 74,194 a 3,818,765 Medicines 127,666 a 2,389,908 Meridian Bioscience 77,987 1,420,923 Merit Medical Systems 72,742 a 976,198 Molina Healthcare 66,987 a 1,418,785 MWI Veterinary Supply 24,132 a 1,821,966 Natus Medical 61,408 a 528,109 Neogen 44,575 a 1,722,824 NuVasive 74,802 a 1,108,566 Omnicell 75,893 a 1,134,600 Palomar Medical Technologies 27,654 a 235,336 Par Pharmaceutical Cos 88,504 a 2,708,222 PAREXEL International 125,690 a 2,768,951 PharMerica 64,781 a 1,010,584 PSS World Medical 129,123 a 2,872,987 Quality Systems 82,916 3,226,262 Questcor Pharmaceuticals 134,426 a 5,459,040 Regeneron Pharmaceuticals 159,378 a 8,813,603 Salix Pharmaceuticals 133,917 a 4,587,327 Savient Pharmaceuticals 115,036 a 431,385 16 Common Stocks (continued) Shares Value ($) Health Care (continued) SonoSite 31,944 a 989,945 SurModics 31,651 a 333,602 Symmetry Medical 93,779 a 852,451 ViroPharma 159,291 a 3,224,050 West Pharmaceutical Services 78,930 3,068,009 Zoll Medical 51,906 a 1,962,566 Industrial—15.3% A.O. Smith 76,113 2,828,359 AAON 42,472 899,132 AAR 74,792 1,490,605 ABM Industries 97,961 1,980,771 Actuant, Cl. A 164,283 3,696,367 Aegion 91,284 a 1,350,090 Aerovironment 30,047 a 992,452 Albany International, Cl. A 66,677 1,506,233 Allegiant Travel 31,317 a 1,627,231 American Science & Engineering 20,595 1,400,872 Apogee Enterprises 54,538 595,555 Applied Industrial Technologies 82,042 2,758,252 Arkansas Best 54,658 1,125,955 Astec Industries 36,227 a 1,204,548 AZZ 25,481 1,137,981 Badger Meter 32,008 1,047,942 Barnes Group 104,886 2,440,697 Belden 113,638 3,668,235 Brady, Cl. A 124,395 3,821,414 Briggs & Stratton 124,364 1,815,714 Cascade 18,192 784,075 CDI 13,960 183,295 Ceradyne 59,092 a 1,977,218 CIRCOR International 36,637 1,275,700 CLARCOR 113,990 5,526,235 Comfort Systems USA 78,052 858,572 Consolidated Graphics 27,207 a 1,239,551 Cubic 41,999 1,978,993 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Curtiss-Wright 106,049 3,476,286 Dolan 82,924 a 725,585 Dycom Industries 85,831 a 1,667,696 EMCOR Group 150,824 3,781,158 Encore Wire 39,583 1,052,116 EnPro Industries 41,678 a 1,435,390 ESCO Technologies 54,963 1,680,219 Exponent 29,920 a 1,441,546 Federal Signal 174,941 825,722 Forward Air 62,326 2,041,176 Franklin Electric 41,186 1,891,261 G&K Services, Cl. A 42,098 1,278,095 GenCorp 164,230 a 798,158 Geo Group 127,377 a 2,322,083 Gibraltar Industries 76,805 a 857,144 Griffon 66,973 a 634,234 Healthcare Services Group 136,090 2,361,162 Heartland Express 119,908 1,607,966 Heidrick & Struggles International 38,474 761,016 Hub Group, Cl. A 76,407 a 2,388,483 II-VI 107,628 a 2,046,008 Insperity 60,207 1,552,136 Interface, Cl. A 128,984 1,681,951 John Bean Technologies 59,296 957,037 Kaman 54,206 1,802,350 Kaydon 78,588 2,472,378 Kelly Services, Cl. A 48,724 796,637 Knight Transportation 147,908 2,248,202 Lawson Products 9,558 159,332 Lindsay 27,326 1,587,641 Lydall 33,250 a 364,420 Mobile Mini 87,170 a 1,581,264 Moog, Cl. A 104,706 a 4,055,263 Mueller Industries 78,759 3,185,802 National Presto Industries 8,056 769,348 Navigant Consulting 114,057 a 1,292,266 18 Common Stocks (continued) Shares Value ($) Industrial (continued) NCI Building Systems 44,187 a 402,544 Old Dominion Freight Line 100,452 a 3,673,530 On Assignment 83,886 a 905,130 Orbital Sciences 115,470 a 1,785,166 Orion Marine Group 46,396 a 315,029 Powell Industries 18,807 a 632,103 Quanex Building Products 110,033 1,622,987 Resources Connection 99,479 1,103,222 Robbins & Myers 93,391 4,173,644 School Specialty 37,846 a 289,522 Simpson Manufacturing 77,960 2,390,254 SkyWest 122,414 1,641,572 Standard Register 37,007 95,848 Standex International 24,955 963,513 SYKES Enterprises 88,534 a 1,410,347 Teledyne Technologies 80,816 a 4,402,048 Tennant 43,161 1,669,899 Tetra Tech 152,353 a 3,325,866 Toro 71,250 3,850,350 Tredegar 44,735 866,517 TrueBlue 109,056 a 1,441,720 UniFirst 35,899 1,879,313 United Stationers 102,740 3,268,159 Universal Forest Products 34,644 972,457 Viad 37,183 778,240 Vicor 37,801 345,879 Watts Water Technologies, Cl. A 69,734 2,195,924 Information Technology—18.9% Advanced Energy Industries 73,524 a 686,714 Agilysys 56,250 a 477,562 Anixter International 65,471 a 3,842,493 Arris Group 257,172 a 2,767,171 ATMI 84,720 a 1,728,288 Avid Technology 57,943 a 359,247 Bel Fuse, Cl. B 27,512 491,915 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Benchmark Electronics 120,891 a 1,661,042 Black Box 34,697 971,169 Blackbaud 94,021 2,635,409 Blue Coat Systems 93,810 a 1,510,341 Bottomline Technologies 72,167 a 1,752,936 Brightpoint 159,979 a 1,623,787 Brooks Automation 160,932 1,681,739 Cabot Microelectronics 60,243 a 2,320,560 CACI International, Cl. A 60,240 a 3,306,574 Cardtronics 81,347 a 2,027,981 Ceva 49,267 a 1,530,726 Checkpoint Systems 76,140 a 1,008,855 CIBER 177,403 a 617,362 Cirrus Logic 131,311 a 2,185,015 Cognex 87,839 2,976,864 Cohu 46,209 512,458 Commvault Systems 91,534 a 3,897,518 comScore 50,466 a 1,065,337 Comtech Telecommunications 69,480 2,300,483 CSG Systems International 93,498 a 1,331,412 CTS 90,241 837,436 Cymer 67,893 a 2,949,951 Daktronics 92,118 930,392 DealerTrack Holdings 84,370 a 1,829,985 DG Fastchannel 57,114 a 1,064,605 Digi International 54,924 a 702,478 Diodes 76,868 a 1,719,537 DSP Group 61,946 a 382,826 DTS 32,642 a 916,914 Ebix 87,987 1,505,458 Electro Scientific Industries 58,052 a 713,459 Entropic Communications 186,507 a 1,085,471 EPIQ Systems 74,058 1,056,067 Exar 73,738 a 450,539 FARO Technologies 31,222 a 1,304,455 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) FEI 86,162 a 3,425,801 Forrester Research 31,469 1,126,905 GT Advanced Technologies 272,338 a 2,233,172 Harmonic 183,463 a 1,009,047 Heartland Payment Systems 78,847 1,715,711 Hittite Microwave 54,982 a 2,892,053 iGATE 73,292 a 987,976 Infospace 90,510 a 792,868 Insight Enterprises 112,156 a 1,895,436 Interactive Intelligence Group 27,739 a 769,757 Intermec 80,584 a 650,313 Intevac 49,429 a 397,903 j2 Global Communications 112,621 3,466,474 JDA Software Group 93,551 a 2,981,470 Kopin 147,790 a 598,550 Kulicke & Soffa Industries 174,886 a 1,687,650 Liquidity Services 38,223 a 1,244,541 Littelfuse 46,456 2,274,486 LivePerson 94,054 a 1,184,140 LogMeIn 35,812 a 1,456,474 LoJack 55,755 a 185,107 Manhattan Associates 54,238 a 2,296,979 MAXIMUS 73,660 2,971,444 Measurement Specialties 32,837 a 1,024,843 Mercury Computer Systems 49,370 a 720,802 Methode Electronics 111,286 1,033,847 Micrel 125,809 1,386,415 Microsemi 190,735 a 3,520,968 MicroStrategy, Cl. A 18,979 a 2,500,863 MKS Instruments 121,852 3,246,137 Monolithic Power Systems 81,514 a 1,015,664 Monotype Imaging Holdings 74,294 a 1,008,170 MTS Systems 35,026 1,284,403 Nanometrics 37,448 a 632,122 NCI, Cl. A 14,934 a 203,849 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Netgear 83,430 a 2,958,428 NetScout Systems 82,282 a 1,348,602 Network Equipment Technologies 56,733 a 108,360 Newport 106,946 a 1,481,202 Novatel Wireless 71,100 a 282,267 Oplink Communications 46,704 a 757,539 OSI Systems 42,753 a 1,893,958 Park Electrochemical 51,185 1,448,536 PC-Tel 37,611 272,304 Perficient 67,178 a 640,206 Pericom Semiconductor 59,007 a 500,969 Plexus 80,230 a 2,061,911 Power Integrations 61,626 2,195,734 Progress Software 159,923 a 3,367,978 Pulse Electronics 130,389 460,273 Radisys 59,131 a 346,508 RightNow Technologies 46,154 a 1,985,084 Rofin-Sinar Technologies 65,333 a 1,698,658 Rogers 37,148 a 1,603,679 Rubicon Technology 23,377 a 243,588 Rudolph Technologies 84,932 a 625,949 ScanSource 51,569 a 1,792,538 Sigma Designs 82,778 a 690,369 Sourcefire 62,377 a 1,718,486 Stamps.com 28,963 943,035 Standard Microsystems 52,499 a 1,299,875 Stratasys 43,761 a 1,227,058 Super Micro Computer 50,528 a 808,448 Supertex 18,652 a 344,316 Symmetricom 111,780 a 575,667 Synaptics 85,446 a 2,887,220 Synchronoss Technologies 45,537 a 1,368,842 SYNNEX 53,726 a 1,551,070 Take-Two Interactive Software 194,358 a 3,066,969 Taleo, Cl. A 84,609 a 2,741,332 22 Common Stocks (continued) Shares Value ($) Information Technology (continued) Tekelec 110,465 a 1,084,766 TeleTech Holdings 77,214 a 1,349,701 Tessera Technologies 123,491 a 1,700,471 THQ 191,317 a 407,505 TriQuint Semiconductor 326,270 a 1,735,756 TTM Technologies 99,434 a 1,110,678 Tyler Technologies 67,408 a 2,128,071 Ultratech 45,292 a 987,366 United Online 208,083 1,229,771 Veeco Instruments 88,360 a 2,358,328 ViaSat 88,257 a 3,758,866 Virtusa 33,896 a 552,166 Volterra Semiconductor 59,970 a 1,421,289 Websense 106,431 a 1,898,729 Wright Express 81,367 a 3,814,485 XO Group 52,488 a 484,464 Materials—4.7% A. Schulman 68,436 1,444,684 A.M. Castle & Co. 32,272 a 441,804 AMCOL International 48,698 1,470,193 American Vanguard 45,896 567,734 Balchem 57,370 2,115,232 Buckeye Technologies 93,515 2,827,894 Calgon Carbon 104,671 a 1,669,502 Century Aluminum 150,847 a 1,683,453 Clearwater Paper 49,166 a 1,628,870 Deltic Timber 19,414 1,314,134 Eagle Materials 80,681 1,660,415 H.B. Fuller 113,795 2,445,455 Hawkins 19,754 756,183 Haynes International 28,237 1,651,582 Headwaters 128,136 a 225,519 Kaiser Aluminum 30,738 1,428,087 KapStone Paper and Packaging 97,002 a 1,590,833 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Koppers Holdings 48,875 1,617,274 Kraton Performance Polymers 66,234 a 1,303,485 LSB Industries 40,581 a 1,437,785 Materion 52,121 a 1,378,079 Myers Industries 93,688 1,144,867 Neenah Paper 43,859 723,674 Olympic Steel 22,802 466,301 OM Group 75,899 a 2,194,240 PolyOne 210,351 2,353,828 Quaker Chemical 28,901 1,005,466 RTI International Metals 57,529 a 1,518,190 Schweitzer-Mauduit International 39,722 2,793,251 Stepan 18,655 1,441,845 STR Holdings 88,493 a 756,615 Texas Industries 58,584 1,757,520 Wausau Paper 62,601 469,508 Zep 49,942 761,116 Telecommunication Services—.6% Atlantic Tele-Network 18,694 709,437 Cbeyond 58,985 a 486,036 Cincinnati Bell 355,145 a 1,143,567 General Communication, Cl. A 93,140 a 880,173 Neutral Tandem 81,281 a 856,702 NTELOS Holdings 60,809 a 1,156,587 USA Mobility 61,809 807,844 Utilities—4.3% Allete 68,799 2,718,248 American States Water 41,259 1,441,589 24 Common Stocks (continued) Shares Value ($) Utilities (continued) Avista 117,839 2,999,003 Central Vermont Public Service 19,883 703,262 CH Energy Group 40,454 2,233,465 El Paso Electric 97,132 3,111,138 Harte-Hanks 74,693 655,805 Laclede Group 50,006 2,006,241 New Jersey Resources 87,003 4,090,881 Northwest Natural Gas 51,194 2,391,784 NorthWestern 85,753 2,954,191 Piedmont Natural Gas 152,806 4,995,228 South Jersey Industries 59,714 3,362,495 Southwest Gas 105,992 4,184,564 UIL Holdings 102,611 3,496,983 UniSource Energy 78,123 2,912,425 Total Common Stocks (cost $914,660,570) Rights—.0% Financial First Bancorp (cost $0) 20,765 Principal Short -Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills: 0.04%, 3/8/12 1,215,000 c 1,214,903 0.04%, 3/22/12 85,000 c 84,989 Total Short-Term Investments (cost $1,299,804) The Fund 25 STATEMENT OF INVESTMENTS (continued) Other Investment—1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,549,280) 10,549,280 d Total Investments (cost $926,509,654) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 19.7 Utilities 4.3 Information Technology 18.9 Consumer Staples 4.2 Industrial 15.3 Short-Term/ Consumer Discretionary 14.8 Money Market Investments 1.1 Health Care 12.0 Telecommunication Services .6 Materials 4.7 Energy 4.4 † Based on net assets. See notes to financial statements. 26 STATEMENT OF FINANCIAL FUTURES October 31, 2011 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2011 ($) Financial Futures Long Russell 2000 Mini 163 12,050,590 December 2011 See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 915,960,374 1,015,582,890 Affiliated issuers 10,549,280 10,549,280 Cash 1,075,251 Receivable for shares of Common Stock subscribed 1,298,623 Dividends receivable 434,472 Receivable for investment securities sold 222,454 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 411,148 Payable for shares of Common Stock redeemed 1,626,407 Payable for investment securities purchased 1,116,222 Payable for futures variation margin—Note 4 352,600 Net Assets ($) Composition of Net Assets ($): Paid-in capital 898,114,675 Accumulated undistributed investment income—net 3,543,854 Accumulated net realized gain (loss) on investments 23,227,780 Accumulated net unrealized appreciation (depreciation) on investments (including $1,147,768 net unrealized appreciation on financial futures) 100,770,284 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 50,737,436 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Year Ended October 31, 2011 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 12,984,588 Affiliated issuers 14,352 Income from securities lending—Note 1(b) 162,918 Interest 643 Total Income Expenses: Management fee—Note 3(a) 2,784,654 Shareholder servicing costs—Note 3(b) 2,784,654 Directors’ fees—Note 3(a) 57,857 Loan commitment fees—Note 2 14,565 Interest expense—Note 2 7,133 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (57,857 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 33,420,514 Net realized gain (loss) on financial futures 785,285 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 63,250,125 Net unrealized appreciation (depreciation) on financial futures 960,630 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2011 2010 Operations ($): Investment income—net 7,571,495 6,071,974 Net realized gain (loss) on investments 34,205,799 32,546,093 Net unrealized appreciation (depreciation) on investments 64,210,755 161,168,330 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (8,350,465 ) (6,764,974 ) Net realized gain on investments (21,136,380 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 427,754,804 347,835,916 Dividends reinvested 28,316,048 6,274,003 Cost of shares redeemed (509,615,242 ) (348,615,530 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,002,699,779 804,183,967 End of Period Undistributed investment income—net 3,543,854 4,322,824 Capital Share Transactions (Shares): Shares sold 20,720,978 19,731,208 Shares issued for dividends reinvested 1,370,453 372,356 Shares redeemed (24,634,466 ) (20,289,148 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 18.82 15.04 15.71 25.45 23.93 Investment Operations: Investment income—net a .14 .11 .15 .22 .15 Net realized and unrealized gain (loss) on investments 1.80 3.80 .45 (7.85 ) 2.45 Total from Investment Operations 1.94 3.91 .60 (7.63 ) 2.60 Distributions: Dividends from investment income—net (.16 ) (.13 ) (.23 ) (.15 ) (.12 ) Dividends from net realized gain on investments (.39 ) — (1.04 ) (1.96 ) (.96 ) Total Distributions (.55 ) (.13 ) (1.27 ) (2.11 ) (1.08 ) Net asset value, end of period 20.21 18.82 15.04 15.71 25.45 Total Return (%) 10.29 26.08 5.43 (32.21 ) 11.15 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets .68 .65 1.11 1.09 .60 Portfolio Turnover Rate 22.25 20.72 25.48 31.84 25.08 Net Assets, end of period ($ x 1,000) 1,025,657 1,002,700 804,184 734,645 998,016 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Smallcap Stock Index Fund (the “fund”) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to match the performance of the Standard & Poor’s SmallCap 600 Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 32 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Directors. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that 34 influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 1,014,282,375 — — Mutual Funds 10,549,280 — — U.S. Treasury — 1,299,892 — Rights † 623 — — Other Financial Instruments: Futures †† 1,147,768 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. In May 2011, FASB issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)” (“ASU 2011-04”). ASU 2011-04 The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of 36 rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2011, The Bank of New York Mellon earned $54,306 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2011 were as follows: Affiliated Investment Value Value Net Company 10/31/2010 ($) Purchases ($) Sales ($) 10/31/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 10,179,000 259,255,928 258,885,648 10,549,280 1.0 Dreyfus Institutional Cash Advantage Fund † 123,776,219 163,382,330 287,158,549 — — Total † On June 7, 2011, Dreyfus Institutional Cash Advantage Plus Fund was acquired by Dreyfus Institutional Cash Advantage Fund, resulting in a transfer of shares. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $9,989,001, undistributed capital gains $29,871,105 and unrealized appreciation $87,681,812. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2011 and October 31, 2010 were as follows: ordinary income $8,350,465 and $6,764,974 and long-term capital gains $21,136,380 and $0, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 38 The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2011, was approximately $506,000 with a related weighted average annualized interest rate of 1.41%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (“Agreement”) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex.Annual retainer fees and attendance fees are allocated to each fund based on net assets. During the period ended October 31, 2011, fees reimbursed by the Manager amounted to $57,857. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2011, the fund was charged $2,784,654 pursuant to the Shareholder Services Plan. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $205,574 and shareholder services plan fees $205,574. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2011, amounted to $245,879,472 and $317,359,188, respectively. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at October 31, 2011 are set forth in the Statement of Financial Futures. 40 The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2011: Average Market Value ($) Equity futures contracts 12,384,981 At October 31, 2011, the cost of investments for federal income tax purposes was $938,450,358; accordingly, accumulated net unrealized appreciation on investments was $87,681,812, consisting of $214,186,408 gross unrealized appreciation and $126,504,596 gross unrealized depreciation. The Fund 41 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Smallcap Stock Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Smallcap Stock Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2011 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Smallcap Stock Index Fund at October 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2011 42 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 95.68% of the ordinary dividends paid during the fiscal year ended October 31, 2011 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2011, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $7,989,946 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2012 of the percentage applicable to the preparation of their 2011 income tax returns.Also, the fund hereby designates $.3925 per share as a long-term capital gain distribution paid on December 29, 2010 and also designates $.0008 per share as a long-term capital gain distribution paid on March 30, 2011. The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (68) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 ————— David P. Feldman (71) Board Member (1989) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 50 44 Ehud Houminer (71) Board Member (1996) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-present) No. of Portfolios for which Board Member Serves: 64 ————— Dr. Martin Peretz (72) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member The Fund 45 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 75 investment companies (comprised of 167 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 38 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since August 2001. 46 ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 59 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since November 1990. The Fund 47 OFFICERS OF THE FUND (Unaudited) (continued) JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (76 investment companies, comprised of 192 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 54 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. STEPHEN J. STOREN, Anti-Money Laundering Compliance Officer since May 2011. Chief Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 72 investment companies (comprised of 188 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Distributor since October 1999. 48 For More Information Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for profession0al services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $126,072 in 2010 and $101,544 in 2011. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $18,608 in 2010 and $18,000 in 2011. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $-0- in 2010 and $-0- in 2011. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $9,549 in 2010 and $23,422 in 2011. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $
